 

Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

by and between

 

ONCOBIOLOGICS, Inc.

 

and

 

GMS TENSHI HOLDINGS PTE. LIMITED

 

 

Dated September 7, 2017

 

 

 

 

TABLE OF CONTENTS

 

    Page   Article I           DEFINITIONS   Section 1.01 Certain Defined Terms
2 Section 1.02 Other Defined Terms 8         Article II           PURCHASE AND
SALE OF PREFERRED SHARES AND WARRANTS         Section 2.01 Purchase of the
Preferred Shares and Warrants 9 Section 2.02 Initial Closing 10 Section 2.03
Closing 10 Section 2.04 Purchase Price 10 Section 2.05 Purchase Deliverables 10
        Article III           REPRESENTATIONS AND WARRANTIES OF INVESTOR        
Section 3.01 Organization; Authority 11 Section 3.02 Validity; Enforcement 11
Section 3.03 No Conflicts 11 Section 3.04 Investor Status 12 Section 3.05
Understandings or Arrangements 12 Section 3.06 Transfer or Resale 12 Section
3.07 Legends 12 Section 3.08 No General Solicitation 13 Section 3.09 Foreign
Purchasers 13         Article IV           REPRESENTATIONS AND WARRANTIES OF THE
COMPANY         Section 4.01 Organization and Qualification; Subsidiaries 13
Section 4.02 Authorization; Enforcement; Validity 14 Section 4.03 Capitalization
14 Section 4.04 Issuance of Securities 15 Section 4.05 No Conflicts 16 Section
4.06 Consents 16 Section 4.07 Acknowledgment Regarding Investor’s Purchase of
Securities 17 Section 4.08 Brokers and Other Advisors 17

 

i 

 

  

Section 4.09 Dilutive Effect 17 Section 4.10 Application of Takeover
Protections; Rights Agreement 17 Section 4.11 SEC Documents; Financial
Statements 18 Section 4.12 Absence of Certain Changes 19 Section 4.13 No
Undisclosed Events, Liabilities, Developments or Circumstances 19 Section 4.14
Certificate of Incorporation and Bylaws 20 Section 4.15 Permits; Compliance 20
Section 4.16 Anti-Corruption; Anti-Money Laundering; Sanctions 21 Section 4.17
Sarbanes-Oxley Act 22 Section 4.18 Transactions With Affiliates 22 Section 4.19
Absence of Litigation 22 Section 4.20 Insurance 22 Section 4.21 Employee Benefit
Matters 23 Section 4.22 Labor and Employment Matters 24 Section 4.23 Real
Property; Title 24 Section 4.24 Intellectual Property 25 Section 4.25
Environmental Laws 27 Section 4.26 Material Contracts 27 Section 4.27 Board
Approvals 29 Section 4.28 Subsidiary Rights 29 Section 4.29 Tax Status 29
Section 4.30 Internal Accounting and Disclosure Controls 30 Section 4.31 Off
Balance Sheet Arrangements 30 Section 4.32 Investment Company Status 30 Section
4.33 Acknowledgement Regarding Investor’s Trading Activity 31 Section 4.34
Manipulation of Price 31 Section 4.35 U.S. Real Property Holding Corporation 31
Section 4.36 Transfer Taxes 31 Section 4.37 Shell Company Status 31 Section 4.38
Disclosure 32         Article V           COVENANTS         Section 5.01 Conduct
of Business 32 Section 5.02 Stockholder Approval 35 Section 5.03 Reasonable Best
Efforts 37 Section 5.04 Blue Sky 37 Section 5.05 Use of Proceeds 38 Section 5.06
Access to Information 38 Section 5.07 Fees 38 Section 5.08 Pledge of Securities
38 Section 5.09 Disclosure of Transactions and Other Material Information 39
Section 5.10 Reservation of Shares 40 Section 5.11 Listing of Conversion Shares
and Warrant Shares; Nasdaq Notice 40 Section 5.12 Exclusivity 40

 

ii 

 

  

Section 5.13 Conversion and Exercise Procedures; Put Right 41 Section 5.14 Board
of Directors 41         Article VI           CONDITIONS TO THE OBLIGATIONS OF
THE COMPANY         Section 6.01 Conditions to the Obligations of the Company at
the Initial Closing 41 Section 6.02 Conditions to the Obligations of the Company
at the Closing 42         Article VII           CONDITIONS TO THE OBLIGATIONS OF
INVESTOR         Section 7.01 Conditions to the Obligations of Investor at the
Initial Closing 43 Section 7.02 Conditions to the Obligations of Investor at the
Closing 44         Article VIII           TERMINATION         Section 8.01
Termination 46 Section 8.02 Effect of Termination; Certain Fees and Expenses 47
        Article IX           MISCELLANEOUS         Section 9.01 Governing Law;
Jurisdiction; Waiver of Jury Trial 47 Section 9.02 Counterparts 48 Section 9.03
Interpretation; Headings 48 Section 9.04 Severability 49 Section 9.05 Entire
Agreement; Amendments 49 Section 9.06 Notices 49 Section 9.07 Assignment; No
Third Party Beneficiaries 50 Section 9.08 Waiver 50 Section 9.09 Survival 51
Section 9.10 Specific Performance 51

 

EXHIBITS

 

Exhibit A ‒ Certificate of Designation

Exhibit B ‒ Warrants

Exhibit C ‒ Investor Rights Agreement

 

iii 

 

  

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Agreement”), dated as of September 7, 2017, is
entered into by and between Oncobiologics, Inc., a Delaware corporation (the
“Company”), and GMS Tenshi Holdings Pte. Limited, a Singapore private limited
company (“Investor”).

 

WHEREAS, Investor wishes to purchase from the Company, and the Company wishes to
sell and issue to Investor, pursuant to the terms and conditions set forth in
this Agreement, an aggregate of 250,000 shares of the Company’s Series A
Convertible Preferred Stock, par value $0.01 per share (the “Preferred Shares”),
having the designations, preferences, conversion or other rights, voting powers
and other terms and conditions specified in the Certificate of Designation
attached hereto as Exhibit A (the “Certificate of Designation”), which Preferred
Shares will be convertible into shares of common stock, par value $0.01 per
share, of the Company (the “Common Stock”);

 

WHEREAS, Investor wishes to purchase from the Company, and the Company wishes to
sell and issue to Investor, pursuant to the terms and conditions set forth in
this Agreement, warrants to acquire shares of Common Stock, in the form attached
hereto as Exhibit B (the “Warrants” );

 

WHEREAS, the shares of Common Stock issuable upon conversion of the Preferred
Shares are collectively referred to herein as the “Conversion Shares,” the
Warrants, as exercised, are collectively referred to herein the “Warrant
Shares,” and the Preferred Shares, the Conversion Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities”;

 

WHEREAS, in connection with, and concurrently with the execution of, this
Agreement, Investor and the other parties thereto have entered into the Voting
and Lock-Up Agreements, and Investor and Pankaj Mohan, Ph.D. have entered into
the Lock-Up Agreement;

 

WHEREAS, in connection with, and concurrently with the execution of, this
Agreement, the Company and the other parties thereto have entered into a
Purchase and Exchange Agreement (the “Purchase and Exchange Agreement”),
pursuant to which, among other things, the Company will issue to certain holders
of the Notes shares of the Company’s Series B Convertible Preferred Stock, par
value $0.01 per share, in exchange for the forgiveness by such holders of an
aggregate principal amount of $1,500,000 of Notes held by such holders,
including all unpaid interest accrued under such Notes with respect to such
aggregate principal amount;

 

WHEREAS, on the Initial Closing Date, the Company and Investor will enter into
an investor rights agreement, in the form attached hereto as Exhibit C (the
“Investor Rights Agreement”), which will address certain matters relating to the
corporate governance of the Company and will provide for certain registration
rights; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Investor hereby
agree as follows:

 

 1 

 

  

Article I

DEFINITIONS

 

Section 1.01         Certain Defined Terms. For purposes of this Agreement, the
following terms shall have the following meanings:

 

“2011 Stock Incentive Plan” means the Oncobiologics, Inc. Stock Incentive Plan
established by the Company, effective as of October 13, 2011.

 

“2014 Common Stock Warrants” means the warrants issued by the Company pursuant
to that certain Investor Rights Agreement, dated as of March 10, 2014, among the
Company and the other parties thereto.

 

“2015 Equity Incentive Plan” means the Oncobiologics, Inc. 2015 Equity Incentive
Plan, as adopted by the Company Board on December 4, 2015.

 

“2016 Common Stock Warrants” means the warrants issued by the Company pursuant
to that certain Note and Warrant Purchase Agreement, dated as of December 22,
2016, as amended, among the Company and the other parties thereto.

 

“2016 Employee Stock Purchase Plan” means the Oncobiologics, Inc. 2016 Employee
Stock Purchase Plan, as adopted by the Company Board on January 28, 2016.

 

“Action” means any litigation, suit, claim, action, proceeding, arbitration,
mediation, hearing, inquiry or investigation (in each case, whether civil,
criminal or investigative).

 

“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, or Singapore, Republic of Singapore are
authorized or required by Law to remain closed.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Intellectual Property” means the Owned Intellectual Property and the
Licensed Intellectual Property.

 

“Company IP Agreements” means all Contracts to which any of the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound, concerning Intellectual Property or IT Assets, including
(a) Contracts pursuant to which the Company or any of its Subsidiaries grants a
license, covenant not to sue or other right with respect to any Intellectual
Property, and (b) Contracts pursuant to which the Company or any of its
Subsidiaries receives a license, covenant not to sue or other right under any
Intellectual Property.

 

 2 

 

  

“Company IT Assets” means all IT Assets owned by the Company or any of its
Subsidiaries, or licensed or leased by the Company or any of its Subsidiaries
pursuant to any written agreement.

 

“Company Permits” means franchises, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, concessions, registrations,
clearances, exemptions, certificates, approvals and orders of any Governmental
Entity necessary for each of the Company and its Subsidiaries to own, lease and
operate their respective properties and assets or to carry on their respective
businesses as they are now being conducted.

 

“Company Plan” means any employee compensation and benefit plan, program or
arrangement sponsored, maintained or contributed to by the Company or any ERISA
Affiliate or with respect to which the Company or any ERISA Affiliate has or may
have any actual or contingent liability or obligation (including any such
obligations under any terminated plan or arrangement), including “employee
benefit plans,” as defined in Section 3(3) of ERISA, Multiemployer Plans,
deferred compensation plans, stock option or other equity compensation plans,
stock purchase plans, phantom stock plans, bonus plans, fringe benefit plans,
life, health, dental, vision, hospitalization, disability and other insurance
plans, employee assistance programs, severance or termination pay plans and
policies, and sick pay and vacation plans or arrangements, whether or not
described in Section 3(3) of ERISA, and any other material employee benefit plan
or agreement sponsored and maintained by Company or any ERISA Affiliate for the
benefit of any current or former Service Provider of the Company or any ERISA
Affiliate.

 

“Contract” means any oral or written binding contract, subcontract, agreement,
note, bond, mortgage, indenture, lease, sublease, license, sublicense, permit,
franchise or other instrument, obligation, commitment or arrangement or
understanding of any kind or character.

 

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by Contract or credit arrangement or otherwise.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

 

“Encumbrances” means mortgages, pledges, liens, security interests, conditional
and installment sale agreements, encumbrances, charges or other claims of third
parties or restrictions of any kind, including any easement, reversion interest,
right of way or other encumbrance to title, limitations on voting rights, or any
option, right of first refusal or right of first offer.

 

“Environmental Law” means any Law relating to (a) releases or threatened
releases of Hazardous Substances or materials containing Hazardous Substances,
(b) the manufacture, handling, transport, use, treatment, storage or disposal of
Hazardous Substances or materials containing Hazardous Substances, (c) exposure
to Hazardous Substances, (d) climate change or global warming, or (e) pollution
or protection of the environment, health, safety or natural resources, including
natural resource damages.

 

 3 

 

  

“Environmental Permits” means all permits, licenses and other authorizations
required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
through the date hereof.

 

“ERISA Affiliate” means any trade or business, whether or not incorporated,
that, together with the Company, would be deemed a “single employer” within the
meaning of Section 4001(b)(i) of ERISA.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” means any federal, national, foreign, supranational,
state, provincial, county, local or other government, governmental, regulatory
or administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial or arbitral body of competent jurisdiction.

 

“Hazardous Substances” means (a) those substances, materials or wastes defined
in or regulated under the following United States federal statutes and their
state counterparts, as each may be amended from time to time, and all
regulations thereunder: the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Safe Drinking Water
Act, the Atomic Energy Act, the Federal Insecticide, Fungicide, and Rodenticide
Act and the Clean Air Act, (b) petroleum and petroleum products, including crude
oil and any fractions thereof, (c) natural gas, synthetic gas, and any mixtures
thereof, (d) polychlorinated biphenyls, asbestos, toxic mold and radon, (e) any
contaminant or pollutant, and (f) any other substance, material or waste
regulated by any Governmental Entity or that gives rise to liability,
obligations or costs because or on account of its potential or actual threat to
the environment, human health, flora, fauna or natural resources, or because or
on account of it being explosive, corrosive, flammable or radioactive.

 

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness of such Person, whether or not contingent, for borrowed money,
including all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments, (b) all obligations of such Person for the
deferred purchase of property or services, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even if the rights and remedies of
the seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (d) all obligations of such Person as
lessee under Leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (e) all obligations, contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (f) all
liabilities or obligations with respect to interest rate swaps, caps, collars
and similar hedging obligations, (g) all Indebtedness of others referred to in
clauses (a) through (f) above guaranteed (or in effect guaranteed) directly or
indirectly in any manner by such Person, and (h) all Indebtedness of others
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Encumbrance on property (including accounts and Contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness.

 

 4 

 

  

“Intellectual Property” means, collectively and worldwide, any and all (a) moral
rights and copyrights (whether registered or unregistered) in any works of
authorship, and all applications, registrations, and renewals in connection
therewith, (b) inventions and discoveries (whether or not patentable and whether
or not reduced to practice), all improvements thereto, and all patents, patent
applications, statutory invention registrations and patent disclosures, together
with all reissuances, continuations, continuations-in-part, revisions,
extensions, and reexaminations thereof, (c) trade names, trademarks, service
marks, brand names, corporate names, domain names URLs, trade dress, and other
identifiers of source or goodwill, including all goodwill associated therewith,
and all applications, registrations, and renewals in connection therewith, (d)
trade secrets and confidential and proprietary information, including
confidential ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer, sales prospect, distributor and supplier
lists, pricing and cost information, and marketing plans and proposals), (e)
computer programs, applications, systems and code, including software
implementations of algorithms, models and methodologies, program interfaces, and
source code and object code, development and design tools, library functions and
compilers, (f) databases and data collections and all rights therein, (g) any
similar, corresponding or equivalent rights to any of the foregoing, (h)
documents or other tangible media containing any of the foregoing, and (i)
rights to prosecute and perfect the foregoing through administrative
prosecution, registration, recordation, or other proceeding, and all causes of
action and rights to sue or seek other remedies arising from or relating to the
foregoing, including for any past or ongoing infringement, misuse or
misappropriation.

 

“IT Assets” means computers, software, systems, hardware, networks, firmware,
middleware, servers, workstations, routers, hubs, switches, data communications
lines, and all other information technology equipment and elements, and all
associated documentation associated with any of the foregoing.

 

“knowledge of the Company” or “the Company’s knowledge” means the knowledge,
after reasonable inquiry, of Pankaj Mohan, Lawrence Kenyon, Stephen McAndrew,
Scott Gangloff, Kenneth Bahrt and Elizabeth Yamashita.

 

“Law” means any U.S. or non-U.S. federal, state, local, national, supranational,
foreign or administrative law (including common law), statute, ordinance,
regulation, requirement, regulatory interpretation, rule, code or Order.

 

“Leased Real Property” means the real property leased, subleased, licensed or
otherwise occupied by the Company or any of its Subsidiaries as tenant,
sublessee, licensee or occupier, together with, to the extent leased by the
Company or any of its Subsidiaries, all buildings and other structures,
facilities or improvements currently or hereafter located thereon, all fixtures,
systems and equipment affixed thereto and all easements, licenses, rights,
hereditaments and appurtenances relating to the foregoing.

 

 5 

 

  

“Lease” means any and all leases, subleases, licenses or other occupancy
agreements, sale/leaseback arrangements or similar arrangements.

 

“Licensed Intellectual Property” means all Intellectual Property that the
Company or any of its Subsidiaries is granted a license to use or is otherwise
permitted to use by any Person pursuant to the Company IP Agreements.

 

“Lock-Up Agreement” means that Lock-Up Agreement, dated the date hereof, between
Investor and Pankaj Mohan, Ph.D.

 

“Material Adverse Effect” means any event, circumstance, change, condition,
occurrence or effect that, individually or in the aggregate with any other
event, circumstance, change, condition, occurrence or effect, (a) has had, or
would reasonably be expected to have, a material adverse effect on the business,
properties, operations, assets, liabilities (including contingent liabilities),
prospects, results of operations or condition (financial or otherwise) of the
Company or any of its Subsidiaries, or (b) has a material adverse effect on, or
prevents or materially delays, the ability of the Company to consummate the
transactions contemplated hereby or in any of the other Transaction Documents.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) and 4001(a)(3) of ERISA, to which the Company or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

“Notes” means, collectively, the senior secured promissory notes issued pursuant
to the NWPA.

 

“NWPA” means that certain Note and Warrant Purchase Agreement, dated as of
December 22, 2016, as amended, among the Company and the other parties thereto.

 

“NWPA Amendment and Waiver” means that certain Note, Warrant and Registration
Rights Amendment and Waiver, dated the date hereof, among the Company and the
other parties thereto, in respect of, among other things, certain waivers of,
and amendments to, the terms and conditions of the Notes, the common stock
purchase warrants issued pursuant to the NWPA and that certain Registration
Rights Agreement, dated as of February 3, 2017, among the Company and the other
parties thereto.

 

“Order” means any order (temporary or otherwise), judgment, injunction, award,
decision, determination, stipulation, ruling, subpoena, writ, decree or verdict
entered by or with any Governmental Entity.

 

“Owned Intellectual Property” means all Intellectual Property owned or
purportedly owned by the Company or any of its Subsidiaries.

 

“Performance Based Stock Units” means Participant Performance Stock Units
granted pursuant to Article IX of the 2011 Stock Incentive Plan.

 

 6 

 

  

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
and as to which none of the Company or any of its Subsidiaries is otherwise
subject to civil or criminal liability due to its existence: (a) liens for Taxes
not yet due and payable or the validity or amount of which is being contested in
good faith by appropriate proceedings, (b) materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business securing obligations (i) as to which there is no default on
the part of the Company or any of its Subsidiaries or the validity or amount of
which is being contested in good faith by appropriate proceedings directly
conducted by the Company and for which adequate reserves are maintained on the
books of the Company, (ii) which are not overdue for a period of more than 30
days, and (iii) which do not, individually or in the aggregate, materially
adversely affect the value or the use or occupancy of such property for its
current and anticipated purposes, (c) pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations, and (d) minor survey exceptions, customary utility
easements and other minor customary encumbrances on title to real property that
(i) were not incurred in connection with any Indebtedness, (ii) do not render
title to the property encumbered thereby unmarketable and (iii) do not,
individually or in the aggregate, materially adversely affect the value of or
the use or occupancy of such property for its current and anticipated purposes.

 

“Person” means an individual, company, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or government, political subdivision, agency or instrumentality of a
government.

 

“Restricted Stock Unit” means an RSU (within the meaning of the 2015 Equity
Incentive Plan) granted pursuant to Section 6 of the 2015 Equity Incentive Plan.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Warrants” means the Series A warrants to purchase shares of Common
Stock at a purchase price of $6.60 per share, subject to adjustment as described
therein.

 

“Series B Warrants” means the Series B warrants to purchase shares of Common
Stock at a purchase price of $8.50 per share, subject to adjustment as described
therein.

 

“Service Provider” means each of the officers, employees, directors and
independent contractors of the Company and each of its Subsidiaries.

 

“Stockholder Meeting” means a duly convened meeting of the stockholders of the
Company called to obtain the Stockholder Approval, or any valid adjournment or
postponement thereof made in accordance with this Agreement.

 

“Subsidiary” of any specified Person means an Affiliate controlled by such
Person, directly or indirectly, through one or more intermediaries.

 

 7 

 

  

“Taxes” means (a) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Entity, including taxes or other charges on or with respect to
income, franchise, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth, (b) taxes or other charges in the nature
of excise, withholding, ad valorem, stamp, transfer, value-added or gains taxes,
(c) license, registration and documentation fees, and (d) customs duties,
tariffs and similar charges.

 

“Transaction Documents” means, collectively, this Agreement, the Certificate of
Designation, the Warrants, the Investor Rights Agreement and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 

“Voting and Lock-Up Agreements” means, collectively, (a) those certain Voting
and Lock-Up Agreements, each dated the date hereof, between Investor and each of
the holders of Notes as listed on Schedule A hereto, and (b) those certain
Voting and Lock-Up Agreements, each dated the date hereof, between Investor and
each of the parties identified on Schedule B hereto.

 

Section 1.02         Other Defined Terms. The following terms have the meanings
set forth in the Sections set forth below:

 

Defined Term   Location of Definition       8-K Filing   § 5.09 Agreement  
Preamble Alternative Transaction   § 5.12 Anti-Money Laundering and
Anti-Terrorism Financing Laws   § 4.16(c) Anti-Corruption Laws   § 4.16(e)
Approved Budget   § 5.05 Bankruptcy Exceptions   § 3.02 Board Recommendation  
§ 4.27 Bylaws   § 4.14 Certificate of Designation   Recitals Certificate of
Incorporation   § 4.14 Closing   § 2.03 Closing Date   § 2.03 Common Stock  
Recitals Company   Preamble Company Affiliate   § 4.16(a) Company Board   § 4.02
Company Disclosure Schedule   Article IV Company Fee   § 5.12 Conversion Shares
  Recitals Development Partner   Schedule 7.02(o) Financial Statements   § 4.11
Initial Announcement   § 5.09 Initial Closing   § 2.02

 

 8 

 

  

Defined Term   Location of Definition       Initial Closing Date   § 2.02
Initial Purchase   § 2.01 Initial Purchase Price   § 2.04 Insolvent   § 4.12
Investor   Preamble Investor Designated Directors   § 5.14 Investor Disclosure
Schedule   Article III Investor Expenses   § 5.07 Investor Rights Agreement  
Recitals IRS   § 4.21(a) Material Contracts   § 4.26(a) Nasdaq   § 4.05 Nasdaq
Notice   § 4.06 ONS-3010   § 5.05 Other Securities   § 4.03 Partner Agreements  
Schedule 7.02(o) Personal Information   § 4.24(i) Preferred Shares   Recitals
Preferred Stock   § 4.03 Proxy Statement   § 5.02(a) Purchase   § 2.01 Purchase
and Exchange Agreement   Recitals Registered Intellectual Property   § 4.24(a)
Regulatory Approvals   § 4.13 Representatives   § 5.12 Required Approvals  
§ 7.02(d) Restraint   § 7.02(e) Sanctions   § 4.16(a) SEC   § 4.06 SEC Documents
  § 4.11 Securities   Recitals Stockholder Approval   § 5.02(a) Subsequent
Purchase   § 2.01 Subsequent Purchase Price   § 2.04 Termination Date  
§ 8.01(b) Warrants   Recitals Warrant Shares   Recitals

 

Article II

PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS

 

Section 2.01         Purchase of the Preferred Shares and Warrants. Subject to
the terms and conditions of this Agreement and subject to the satisfaction (or,
to the extent permitted by applicable Law, written waiver by the party entitled
to the benefit thereof) of the applicable conditions set forth in Articles VI
and VII of this Agreement, (a) at the Initial Closing, the Company shall issue,
sell and deliver to Investor, and Investor shall purchase and acquire from the
Company, 32,628 Preferred Shares (the “Initial Purchase”), and (b) at the
Closing, the Company shall issue, sell and deliver to Investor, and Investor
shall purchase and acquire from the Company, 217,372 Preferred Shares and the
Warrants (the “Subsequent Purchase” and, together with the Initial Purchase, the
“Purchase”).

 

 9 

 

  

Section 2.02         Initial Closing. Subject to the terms and conditions of
this Agreement, the closing of the Initial Purchase (the “Initial Closing”)
shall occur upon the execution and delivery of this Agreement and the full
satisfaction or, to the extent permitted by applicable Law, waiver in writing by
the party entitled to the benefit thereof, of all of the conditions to the
Initial Closing set forth in Section 6.01 and Section 7.01 of this Agreement
(other than those conditions that by their nature are to be satisfied at the
Initial Closing, but subject to the satisfaction or written waiver of those
conditions at such time) at the offices of Shearman & Sterling LLP, 599
Lexington Avenue, New York, New York 10022, or at such other place as shall be
agreed between the Company and Investor (the date on which the Initial Closing
occurs, the “Initial Closing Date”).

 

Section 2.03         Closing. Subject to the terms and conditions of this
Agreement, the closing of the Subsequent Purchase (the “Closing”) shall occur at
10:00 a.m. (New York City time) on the first Business Day after all of the
conditions to the Closing set forth in Section 6.02 and Section 7.02 of this
Agreement have been fully satisfied or, to the extent permitted by applicable
Law, waived in writing by the party entitled to the benefit thereof (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction or written waiver of those conditions at such time)
at the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022, or at such other place, time and date as shall be agreed between the
Company and Investor (the date on which the Closing occurs, the “Closing Date”).

 

Section 2.04         Purchase Price. The purchase price for each Preferred Share
is $100.00 and the aggregate purchase price (a) for all Preferred Shares
included in the Initial Purchase is $3,262,800 (the “Initial Purchase Price”),
and (b) for all Preferred Shares included in the Subsequent Purchase is
$21,737,200 (the “Subsequent Purchase Price”).

 

Section 2.05         Purchase Deliverables. (a) At the Initial Closing, upon the
terms and subject to the conditions of this Agreement:

 

(i)          Investor shall (A) pay the Initial Purchase Price to the Company by
wire transfer of immediately available funds to the account designated by the
Company in writing prior to the date hereof, and (B) deliver to the Company duly
executed counterparts of each Transaction Document to which Investor is a party
that is to be executed on the Initial Closing Date; and

 

(ii)         the Company shall deliver to Investor (A) a certificate or
certificates representing the Preferred Shares included in the Initial Purchase,
duly executed on behalf of the Company and registered in the name of Investor or
its designee, and (B) duly executed counterparts of each other Transaction
Document to which the Company is a party that is to be executed on the Initial
Closing Date.

 

 10 

 

  

(b)          At the Closing, upon the terms and subject to the conditions of
this Agreement:

 

(i)          Investor shall (A) pay the Subsequent Purchase Price to the Company
by wire transfer of immediately available funds to the account designated by the
Company in writing at least two (2) Business Days prior to the Closing Date, and
(B) deliver to the Company duly executed counterparts of each Transaction
Document to which Investor is a party that is to be executed on the Closing
Date; and

 

(ii)         the Company shall deliver to Investor (A) a certificate or
certificates representing the Preferred Shares included in the Subsequent
Purchase, (B) Warrants pursuant to which such Investor shall have the right to
acquire the Warrant Shares, in each case of clauses (A) and (B), duly executed
on behalf of the Company and registered in the name of Investor or its designee,
and (C) duly executed counterparts of each other Transaction Document to which
the Company is a party that is to be executed on the Closing Date.

 

Article III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Except as expressly set forth in the disclosure schedule separately delivered by
Investor to the Company, dated as of the date hereof (the “Investor Disclosure
Schedule”), Investor hereby represents and warrants to the Company (both as of
the date of this Agreement and, unless such representation or warranty is
specifically made as of a date prior to the Initial Closing Date or the Closing
Date, as applicable, the Initial Closing Date and the Closing Date) as follows:

 

Section 3.01         Organization; Authority. Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Investor has the requisite power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

Section 3.02         Validity; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of Investor and constitutes
the legal, valid and binding obligation of Investor enforceable against Investor
in accordance with its terms, except as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally
(“Bankruptcy Exceptions”).

 

 11 

 

  

Section 3.03         No Conflicts. The execution, delivery and performance by
Investor of this Agreement and the other Transaction Documents to which it is a
party and the consummation by Investor of the transactions contemplated hereby
and thereby will not (a) result in a violation of the organizational documents
of Investor, (b) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, result in the
creation of any Encumbrance upon any of the properties or assets of Investor
pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Contract or other instrument or obligation
to which Investor is a party, or (c) result in a violation of any Law or Order
applicable to Investor, except, in the case of clauses (b) and (c) above, for
such conflicts, defaults, rights, violations or other occurrences which would
not, individually or in the aggregate, have a material adverse effect on the
ability of Investor to perform its obligations hereunder.

 

Section 3.04         Investor Status. At the time Investor was offered the
Securities, it was, and as of the date hereof, it is, an “accredited investor”
as defined in Rule 501 under the Securities Act.

 

Section 3.05         Understandings or Arrangements. Investor is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute such
Securities; provided, that nothing contained herein shall be deemed to prevent
Investor from reselling the Securities in accordance with applicable securities
laws.

 

Section 3.06         Transfer or Resale. Investor understands that (a) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless subsequently registered thereunder or pursuant to an
exemption therefrom, and (b) any sale of the Securities made in reliance on Rule
144 of the Securities Act may be made only in accordance with the terms of Rule
144.

 

Section 3.07         Legends.

 

Investor understands that the certificates or other instruments representing the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates or
general statements):

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT, DATED [INITIAL CLOSING
DATE TO BE INSERTED], BY AND BETWEEN ONCOBIOLOGICS, INC., AND GMS TENSHI
HOLDINGS PTE. LIMITED, AS IT MAY BE AMENDED FROM TIME TO TIME, COPIES OF WHICH
ARE ON FILE WITH AND AVAILABLE FROM THE SECRETARY OF ONCOBIOLOGICS, INC.,
WITHOUT COST.

 

 12 

 

  

Section 3.08         No General Solicitation. Investor acknowledges that the
Securities were not offered to Investor by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (a) any advertisement, article,
notice or other communication published in any newspaper, magazine, website, or
similar media, or broadcast over television or radio, or (b) any seminar or
meeting to which Investor was invited by any of the foregoing means of
communications.

 

Section 3.09         Foreign Purchasers. Investor hereby acknowledges it is not
a United States person (as defined by Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended), and hereby represents that it has satisfied
itself as to its compliance, in all material respects, with the laws of its
jurisdiction of organization that are applicable to Investor in connection with
the Purchase contemplated by this Agreement.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as expressly set forth in the disclosure schedule separately delivered by
the Company to the Investor, dated as of the date hereof (the “Company
Disclosure Schedule”), the Company hereby represents and warrants to Investor
(both as of the date of this Agreement and, unless such representation or
warranty is specifically made as of a date prior to the Initial Closing Date or
the Closing Date, as applicable, the Initial Closing Date and the Closing Date)
as follows:

 

Section 4.01         Organization and Qualification; Subsidiaries. (a)          
Except as set forth in Section 4.01(a) of the Company Disclosure Schedule, the
Company and each of its Subsidiaries is an entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization and has the requisite corporate or similar power and authority and
all necessary governmental approvals to own, lease and operate its properties
and assets and to carry on its business as it is now being conducted. Except as
set forth in Section 4.01(b) of the Company Disclosure Schedule, the Company and
each of its Subsidiaries is duly qualified or licensed to do business, and is in
good standing, in each jurisdiction where the character of the properties or
assets owned, leased or operated by it or the nature of its business makes such
qualification or licensing necessary or desirable, except where the failure to
be so qualified or licensed and in good standing would not be material to the
Company and its Subsidiaries, taken as a whole.

 

(b)          The Company has one wholly-owned Subsidiary, Oncobiologics Limited,
which is not significant for purposes of Regulation S-K of the Securities Act.
Other than Oncobiologics Limited, the Company does not have any Subsidiaries.
The Company does not directly or indirectly own any equity or similar interest
in, or any interest convertible into or exchangeable or exercisable for any
equity or similar interest in, any corporation, partnership, joint venture or
other business association or entity.

 

 13 

 

  

Section 4.02         Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including the issuance of the Preferred Shares and issuance of the Conversion
Shares issuable upon conversion of the Preferred Shares, and the issuance of the
Warrants and issuance of the Warrant Shares issuable upon exercise of the
Warrants) have been duly authorized by the Company’s board of directors (the
“Company Board”) and (other than any filings as may be required by applicable
federal and state securities laws and other than the Stockholder Approval), no
further filing, consent or authorization is required by the Company, the Company
Board or the Company’s stockholders. This Agreement has been, and the other
Transaction Documents to be delivered on or prior to the Initial Closing and the
Closing, as the case may be, will be at or prior to the Initial Closing or the
Closing, as the case may be, duly executed and delivered by the Company, and
upon such execution will constitute the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms, except as limited by Bankruptcy Exceptions.

 

Section 4.03         Capitalization. (a)          The authorized capital stock
of the Company consists of 200,000,000 shares of Common Stock and 10,000,000
shares of preferred stock, par value $0.01 per share (“Preferred Stock”). As of
the date of this Agreement, (i) 24,676,365 shares of Common Stock are issued and
outstanding, all of which are duly authorized, validly issued, fully paid and
non-assessable, (ii) 214,411 shares of Common Stock are reserved for issuance
pursuant to outstanding Performance Based Stock Units, (iii) 1,007,879 shares of
Common Stock are reserved for issuance pursuant to outstanding Restricted Stock
Units, (iv) 1,146,309 shares of Common Stock are reserved for issuance pursuant
to additional awards to be granted under the 2015 Equity Incentive Plan, (v)
289,855 shares of Common Stock are reserved for issuance pursuant to the 2016
Employee Stock Purchase Plan, (vi) 1,076,823 2014 Common Stock Warrants are
outstanding, (vii) 3,521,501 2016 Common Stock Warrants are outstanding, (viii)
3,333,333 Series A Warrants are outstanding, (ix) 3,333,333 Series B Warrants
are outstanding, (x) no shares of Preferred Stock are issued and outstanding,
(xi) no shares of Common Stock or Preferred Stock are held in the treasury of
the Company, and (xii) no shares of Common Stock or Preferred Stock are held by
the Subsidiaries of the Company. Except as disclosed in Section 4.03(a) of the
Company Disclosure Schedule: (A) none of the Company’s or any Subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
Encumbrances suffered or permitted by the Company or any Subsidiary, (B) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or notes or other
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries (collectively, “Other
Securities”), or Contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or notes or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, (C) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other Contracts, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound, (D) there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries, (E) there are no Contracts or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act, (F) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no Contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries, (G) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities, and (H) there are no restricted stock, stock
appreciation rights, performance units, contingent value rights, “phantom”
stock, or similar securities or rights that are derivative of, or provide
economic benefits based, directly or indirectly, on, the value or price of any
shares of capital stock or other securities of or other ownership interests in
the Company or any Subsidiary.

 

 14 

 

  

(b)          Each outstanding share of capital stock of, or other equity
interests in, each Subsidiary of the Company is (i) duly authorized, validly
issued, fully paid and non-assessable and free of preemptive (or similar)
rights, (ii) owned by the Company or another of its wholly-owned Subsidiaries
free and clear of all Encumbrances, and (iii) not subject to any outstanding
obligations of the Company or any of its Subsidiaries requiring the registration
under any securities Law for sale of such share of capital stock, or other
equity interests.

 

(c)          As of the date of this Agreement, no bonds, debentures, notes or
other Indebtedness of the Company having the right to vote (or convertible into
or exercisable for securities having the right to vote) on any matters on which
stockholders of the Company may vote are issued or outstanding.

 

Section 4.04         Issuance of Securities. The issuance of the Preferred
Shares and the Warrants are duly authorized and upon issuance in accordance with
the terms of the applicable Transaction Documents shall be validly issued, fully
paid and non-assessable and free from all Encumbrances. The Company shall have
reserved from its duly authorized capital stock as of the date hereof, in
addition to authorized capital stock reserved for all Other Securities, not less
than 150% of the maximum number of Conversion Shares issuable upon conversion of
the Preferred Shares being acquired at the Initial Closing (determined without
taking into account any limitations on the conversion of the Preferred Shares
set forth therein and assuming that the Preferred Shares are convertible at the
initial Series A Conversion Rate (as defined in the Certificate of Designation).
The Company shall have reserved from its duly authorized capital stock as of the
Closing Date, in addition to authorized capital stock reserved for all Other
Securities, not less than 150% of (a) the maximum number of Conversion Shares
issuable upon conversion of the Preferred Shares (determined without taking into
account any limitations on the conversion of the Preferred Shares set forth
therein and assuming that the Preferred Shares are convertible at the initial
Series A Conversion Rate (as defined in the Certificate of Designation)) and (b)
the maximum number of Warrant Shares issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth therein). Upon issuance or conversion in accordance with the Preferred
Shares or exercise in accordance with the Warrants (as the case may be), the
Conversion Shares and the Warrant Shares, respectively, when issued, will be
validly issued, fully paid and nonassessable and free from all Encumbrances,
with the holders being entitled to all rights accorded to a holder of Common
Stock. Assuming the representations and warranties of the Investor contained in
Article III are true, the offer and issuance by the Company of the Securities is
exempt from registration under the Securities Act.

 

 15 

 

  

Section 4.05         No Conflicts. The execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents to which it or
any of its Subsidiaries is a party and the consummation by the Company and its
Subsidiaries of the transactions contemplated hereby and thereby (including the
issuance of the Preferred Shares, the Warrants, the Conversion Shares and the
Warrant Shares and the reservation for issuance of the Conversion Shares and the
Warrant Shares as contemplated under Section 4.04 above) will not (a) result in
a violation of the Certificate of Incorporation, Bylaws or other organizational
documents of the Company or any of its Subsidiaries or any capital stock of the
Company or any of its Subsidiaries, (b) after obtaining all necessary consents
set forth in Section 4.05 of the Company Disclosure Schedule, conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, result in the creation of any Encumbrance upon
any of the properties or assets of the Company or any of its Subsidiaries
pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Contract or other instrument or obligation
to which the Company or any of its Subsidiaries is a party, or (c) subject to
the Required Approvals set forth in Section 4.05 of the Company Disclosure
Schedule, result in a violation of any Law (including the rules and regulations
of the Nasdaq Global Market (“Nasdaq”)) or Order applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected; except, in the case of each of clauses
(b) and (c), as would not be, or would not reasonably be expected to be,
material to the Company and its Subsidiaries, taken as a whole.

 

Section 4.06         Consents. Neither the Company nor any Subsidiary is
required to obtain any consent, approval, authorization or order of, or make any
filing or notification with, any Governmental Entity or other self-regulatory
organization or body or any other Person in order for it to execute, deliver or
perform any of its respective obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof, except (a) for applicable requirements, if any, of the Securities Act,
the Exchange Act, state “Blue Sky” laws and state takeover Laws, (b) the filing
with the United States Securities and Exchange Commission (the “SEC”) of the
Proxy Statement, (c) any filings required under the rules and regulations of
Nasdaq, (d) the filing of the Certificate of Designation with the Secretary of
State of the State of Delaware in accordance with the DGCL, and (e) where the
failure to obtain such consents, approvals, authorizations or orders, or to make
such filings or notifications, would not be material. As of the Initial Closing,
in respect of the Initial Purchase, and as of the Closing, in respect of the
Subsequent Purchase, all consents, approvals, authorizations, orders, filings
and notifications which the Company or any Subsidiary is required to obtain
pursuant to the preceding sentence have been obtained or effected. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances that
might prevent the Company or any of its Subsidiaries from obtaining or effecting
any of the registration, application or filings contemplated by the Transaction
Documents. Except for the written notification received by the Company from
Nasdaq on June 28, 2017 regarding, among other things, the Company’s failure to
meet certain minimum market value requirements under applicable Nasdaq rules
(the “Nasdaq Notice”), the Company is not in violation of the rules or
requirements of Nasdaq and, to the knowledge of the Company, there are no facts
or circumstances which would reasonably lead to delisting or suspension of the
Common Stock.

 

 16 

 

  

Section 4.07         Acknowledgment Regarding Investor’s Purchase of Securities.
The Company acknowledges and agrees that Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that Investor is not
(a) an officer or director of the Company or any of its Subsidiaries, (b) to its
knowledge, an “affiliate” (as defined in Rule 144 of the Securities Act) of the
Company or any of its Subsidiaries or (c) to its knowledge, a “beneficial owner”
of more than 10% of the shares of Common Stock (as defined for purposes of Rule
13d-3 of the Exchange Act). The Company further acknowledges that Investor is
not acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Investor’s purchase of the Securities. The Company
further represents to Investor that the Company’s decision to enter into the
Transaction Documents to which it is a party has been based solely on the
independent evaluation by the Company and its representatives.

 

Section 4.08         Brokers and Other Advisors. Except for Jeffries LLC, the
fees and expenses of which will be paid by the Company in an aggregate amount
not exceeding the amount set forth in Section 4.08 of the Company Disclosure
Schedule, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission, or the reimbursement of expenses in connection therewith, in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents based upon arrangements made by or on behalf of the
Company or any of its Subsidiaries or any of the Company’s Affiliates, directors
or officers.

 

Section 4.09         Dilutive Effect. The Company understands and acknowledges
that the number of Conversion Shares and Warrant Shares will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Preferred Shares in accordance with
this Agreement and the Certificate of Designation and the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement and the Warrants, is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company. The
Company acknowledges that the issuance of the Securities will have a material
dilutive effect upon its stockholders and other securityholders.

 

Section 4.10         Application of Takeover Protections; Rights Agreement. The
Company and the Company Board have taken all necessary action, if any, in order
to render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation, Bylaws or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to Investor as a result of the transactions contemplated by this
Agreement, including the Company’s issuance of the Securities and Investor’s
ownership of the Securities. The Company and the Company Board have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 

 17 

 

  

Section 4.11         SEC Documents; Financial Statements. Since May 12, 2016,
the Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
Investor or its representatives true, correct and complete copies of each of the
SEC Documents not available on the EDGAR system. As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. The
Financial Statements have been prepared in accordance with GAAP, consistently
applied, during the periods involved (except (a) as may be otherwise indicated
in the Financial Statements or the notes thereto, or (b) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which are not
material, either individually or in the aggregate). Except as set forth on
Section 4.11 of the Company Disclosure Schedule, neither the Company nor any of
its Subsidiaries has any liability or obligation of any nature (whether accrued,
absolute, contingent, determined, determinable or otherwise and whether due or
to become due), except for liabilities and obligations (i) reflected or reserved
against on the consolidated balance sheet of the Company and its consolidated
Subsidiaries as at September 30, 2016, including the notes thereto, or (ii)
incurred in the ordinary course of business consistent with past practice since
September 30, 2016, which would not be material to the Company and its
Subsidiaries, taken as a whole, other than, in each case of clauses (i) and
(ii), the Notes. No other information provided by or on behalf of the Company to
Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein not misleading, in the light of the
circumstance under which they are or were made. The Company is not currently
contemplating to amend or restate any of the Financial Statements (including any
notes or any letter of the independent accountants of the Company with respect
thereto), nor is the Company currently aware of facts or circumstances which
would require the Company to amend or restate any of the Financial Statements,
in each case, in order for any of the Financials Statements to be in compliance
with GAAP and the rules and regulations of the SEC. The Company has not been
informed by its independent accountants that they recommend that the Company
amend or restate any of the Financial Statements or that there is any need for
the Company to amend or restate any of the Financial Statements. As of the date
of this Agreement, there are no material outstanding or unresolved comments in
comment letters received from the SEC with respect to the SEC Documents. To the
knowledge of the Company, none of the SEC Documents is the subject of ongoing
SEC review and there are no inquiries or investigations by the SEC or any
Governmental Entity or any internal investigations pending or threatened, in
each case regarding any accounting practices of the Company or any of its
Subsidiaries.

 

 18 

 

 

Section 4.12         Absence of Certain Changes. Since September 30, 2016, (a)
the Company and its Subsidiaries have conducted their business in the ordinary
course and in a manner consistent with past practice, and (b) except as
expressly set forth in the Company’s Quarterly Report on Form 10-Q for the
quarterly period ended June 30, 2017 (but excluding (1) any documents filed as
exhibits, annexes and schedules thereto or incorporated by reference therein,
(2) any risk factor disclosures therein (other than any factual information
contained therein), and (3) any disclosure of risks included in any
“forward-looking statements” disclaimer therein or any other statements therein
that are similarly non-specific or precise or forward-looking in nature), there
has not been any Material Adverse Effect.  Neither the Company nor any of its
Subsidiaries has taken any action that, if taken after the date of this
Agreement, would constitute a breach of any of the covenants set forth in
Section 5.01. Neither the Company nor any of its Subsidiaries has taken any
steps to seek protection pursuant to any Law relating to bankruptcy, insolvency,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
receivership, liquidation or winding up, and, to the knowledge of the Company,
no creditor of the Company or any of its Subsidiaries intends to initiate
involuntary bankruptcy proceedings. The Company and its Subsidiaries,
individually and on a consolidated basis, are not, as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Initial Closing and at the Closing will not be, Insolvent. For purposes of this
Section 4.12, “Insolvent” means, (i) with respect to the Company and its
Subsidiaries, on a consolidated basis, (A) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness, (B) the Company and
its Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, or (C) the Company and its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature, and (ii) with respect to the Company and each Subsidiary, individually,
(A) the present fair saleable value of the Company’s or such Subsidiary’s (as
the case may be) assets is less than the amount required to pay its respective
total Indebtedness, (B) the Company or such Subsidiary (as the case may be) is
unable to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature.

 

 19 

 

  

Section 4.13         No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is reasonably expected to exist or occur with respect to the Company,
any of its Subsidiaries or any of their respective businesses, properties,
liabilities, prospects, operations (including results thereof) or condition
(financial or otherwise), that (a) would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced (other than the transactions
contemplated by this Agreement), or (b) would have, or would reasonably be
expected to have, a Material Adverse Effect. To the Company’s knowledge, no
event, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur, that would, or would reasonably be expected to, (i)
result in a failure of the Development Partner to pay, in full, any amounts that
are owed and payable, or become owed or payable, to the Company under the
Partner Agreements, including any overdue amounts and any applicable milestone
payments payable upon the occurrence of the applicable milestones set forth
therein, or (ii) prevent, materially delay, or otherwise adversely affect the
ability of the Company to obtain all Regulatory Approvals, including all
Regulatory Approvals in connection with the development and commercialization of
ONS-3010 and ONS-1045, a biosimilar to bevacizumab (Avastin®). For purposes of
this Section 4.13, “Regulatory Approvals” means all approvals, licenses,
registrations, authorizations or clearances of any federal, state or local
Governmental Entity, necessary for the commercial manufacture, use, storage,
import, export, transport, promotion, or sale of any Company product in the
relevant jurisdiction, including approval of the U.S. Food and Drug
Administration and European Medicines Agency, and including pricing or
reimbursement approvals, where applicable, by the applicable Governmental Entity
in such jurisdiction.

 

Section 4.14         Certificate of Incorporation and Bylaws. The Company has
furnished to Investor true, correct and complete copies of (a) the Company’s
Amended and Restated Certificate of Incorporation, as amended and as in effect
on the date hereof (the “Certificate of Incorporation”), (b) the Company’s
Amended and Restated Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), (c) the certificate of incorporation and bylaws (or equivalent
organizational documents) of each Subsidiary of the Company, each as amended and
as in effect on the date hereof, and (d) the terms of all Other Securities and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents. The Company is not in violation of any term of,
or in default under, the Certificate of Incorporation, the Bylaws or any
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company. None of the Subsidiaries of the
Company are in violation of any term of, or in default under, its certificate of
incorporation or bylaws (or equivalent organizational documents).

 

Section 4.15         Permits; Compliance. The Company and each of its
Subsidiaries is in possession of all Company Permits, except where the failure
to possess, or the suspension or cancellation of, any of the Company Permits
would not be material to the Company and its Subsidiaries, taken as a whole. No
suspension or cancellation of any of the Company Permits is pending or, to the
knowledge of the Company, threatened, except where the failure to possess, or
the suspension or cancellation of, any of the Company Permits would not be
material to the Company and its Subsidiaries, taken as a whole. Neither the
Company nor any of its Subsidiaries is or, since January 1, 2014, has been, in
conflict with, or in default, breach or violation of, any Law or Company Permit
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except for
any such conflicts, defaults, breaches or violations that have not been, and
would not reasonably be expected to be, material to the Company and its
Subsidiaries, taken as a whole. Without limiting the generality of the
foregoing, and except the Nasdaq Notice, the Company is not in violation of any
of the rules, regulations or requirements of Nasdaq. Since May 12, 2016, (i) the
Common Stock has been listed or designated for quotation on Nasdaq, (ii) trading
in the Common Stock has not been suspended by the SEC or Nasdaq and (iii) other
than the Nasdaq Notice, the Company has received no communication, written or
oral, from the SEC or Nasdaq regarding the suspension or delisting of the Common
Stock from Nasdaq.

 

 20 

 

  

Section 4.16         Anti-Corruption; Anti-Money Laundering; Sanctions. (a)
Neither the Company, its Subsidiaries, nor any of their respective directors,
officers, agents or employees, nor any other Person acting for or on behalf of
the foregoing (each, a “Company Affiliate”) (i) is itself, or is 50% or more
owned by, a target of any sanctions, laws, lists, regulations, embargoes or
restrictive measures administered, enacted or enforced by the United States or
other government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the United Kingdom,
the European Union (and any of its member states) or the United Nations Security
Council, or any other relevant authority or sanctions-administering body
(collectively, “Sanctions”), or (ii) is located, organized or resident in a
country or territory that is the target of any such Sanctions (including without
limitation, Cuba, Iran, North Korea, North Sudan or Syria).

 

(b)          To the knowledge of the Company, no Action by or before any
Governmental Entity or any arbitrator involving the Company or any Company
Affiliate with respect to any Sanctions is pending or threatened.

 

(c)          The operations of the Company and its Subsidiaries and, to the
knowledge of the Company, the other Company Affiliates are and have been
conducted at all times in compliance with applicable anti-money laundering and
anti-terrorism financing laws of all jurisdictions in which they operate, the
rules and regulations promulgated thereunder, and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity thereof or therein (collectively, the “Anti-Money Laundering and
Anti-Terrorism Financing Laws”).

 

(d)          To the knowledge of the Company, no Action by or before any
Governmental Entity or any arbitrator involving the Company or any Company
Affiliate with respect to Anti-Money Laundering and Anti-Terrorism Financing
Laws is pending or threatened.

 

(e)          Neither the Company, any of its Subsidiaries nor, to the knowledge
of the Company, any other Company Affiliate has engaged in conduct that would
violate any anti-corruption laws, including the U.S. Foreign Corrupt Practices
Act, the UK Bribery Act, the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions and related implementing
legislation, and any other similar laws against bribery or corruption (the
“Anti-Corruption Laws”).

 

(f)          Neither the Company, any of its Subsidiaries nor, to the knowledge
of the Company, any other Company Affiliate has offered, promised, given, or
authorized the offer, promise, or giving, or accepted or requested, any
compensation, payment or gift or anything of value, directly or indirectly, to
or from any Person (whether government-affiliated or not) for the purpose of
influencing or inducing any act or decision or inaction in order to obtain,
retain or direct business or to secure an improper advantage.

 

 21 

 

  

(g)          To the knowledge of the Company, no Action by or before any
Governmental Entity or any arbitrator involving the Company or any Company
Affiliate with respect to Anti-Corruption Laws is pending or threatened.

 

Section 4.17         Sarbanes-Oxley Act. The Company and each Subsidiary has
been at all times and currently is in compliance in all material respects with
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and all applicable rules and regulations promulgated by
the SEC thereunder that are effective as of the date hereof.

 

Section 4.18         Transactions With Affiliates. As of the date of this
Agreement, and other than the Purchase and Exchange Agreement, there are no
transactions, Contracts, arrangements, commitments or understandings between
(a) the Company or any of its Subsidiaries and (b) any of the Company’s
Affiliates that would be required to be disclosed by the Company under Item 404
of Regulation S-K under the Securities Act that are not disclosed in the SEC
Documents.

 

Section 4.19         Absence of Litigation. Other than the Nasdaq Notice, there
is no Action pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries, or any property or asset of the Company or
any of its Subsidiaries (or, to the knowledge of the Company, any director or
officer of the Company in such capacity as director or officer), by or before
Nasdaq, any Governmental Entity or any self-regulatory organization or body
that, if adversely determined against the Company or its applicable Subsidiary,
would be, or would reasonably be expected to be, material to the Company and its
Subsidiaries, taken as a whole. Neither the Company nor any of its Subsidiaries
nor any property or asset of the Company or any of its Subsidiaries is subject
to any continuing order of, consent decree, settlement agreement or other
similar written agreement with, or, to the knowledge of the Company, any
continuing investigation by, any Governmental Entity or any Order that is, or
would reasonably be expected to be, material to the Company and its
Subsidiaries, taken as a whole.

 

Section 4.20         Insurance. Each of the Company and its Subsidiaries
maintains insurance policies with reputable insurance carriers against all risks
of a character and in such amounts as are usually insured against by similarly
situated companies in the same or similar businesses. Each such insurance policy
is legal, valid, binding and enforceable in accordance with its terms and,
except for policies that have expired under their terms in the ordinary course,
is in full force and effect. Neither the Company nor any of its Subsidiaries is
in breach or default (including any such breach or default with respect to the
payment of premiums or the giving of notice) under any such policy, and, to the
knowledge of the Company, no event has occurred which, with notice or the lapse
of time or both, would constitute such a breach or default, or permit
termination or modification, under such policy, and no notice of cancellation or
termination has been received with respect to any such party.

 

 22 

 

  

Section 4.21         Employee Benefit Matters.

 

(a)          Plans and Material Documents. Section 4.21(a) of the Company
Disclosure Schedule lists each material Company Plan. With respect to each
Company Plan, the Company has made available to Investor a true and complete
copy of the plan document as amended to the date hereof (or, in the case of any
Company Plan that is unwritten, a description thereof), together with, if
applicable, (i) the most recent summary plan description for which such summary
plan description is required (including all amendments thereto through the date
hereof), (ii) the most recent annual reports on Form 5500 required to be filed
with the United States Internal Revenue Service (“IRS”) with respect to each
Company Plan (if any such report was required), (iii) each trust agreement and
insurance or group annuity contract relating to any Company Plan, and (iv)
copies of non-discrimination testing results for the three most recent plan
years.

 

(b)          Plan Compliance. Each Company Plan has been operated in all
material respects in accordance with its terms and the requirements of all
applicable Laws. Each of the Company and its ERISA Affiliates, as applicable,
has performed the obligations required to be performed by it under, is not in
any material respect in default under or in violation of, and, to the Company’s
knowledge, there is no material default or violation by any party to, any
Company Plan. No Action is pending or, to the knowledge of the Company,
threatened with respect to any Company Plan (other than claims for benefits in
the ordinary course of business) and, to the knowledge of the Company, no fact
or event exists that could give rise to any such action.

 

(c)          Qualification of Certain Plans. Each Company Plan that is intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS with respect to the most recent applicable
determination letter filing period or has timely applied to the IRS for such a
letter, and no event has occurred since the date of the most recent
determination letter or application therefor relating to any such Company Plan
that would reasonably be expected to adversely affect the qualification of such
Company Plan.

 

(d)          No Title IV Plans. None of the Company Plans is subject to Title IV
of ERISA or the minimum funding requirements of Section 412 of the Code or
Section 302 of ERISA.

 

(e)          Effect of Transaction. Except as set forth on Section 4.21(e) of
the Company Disclosure Schedule, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby shall:
(i) result in the acceleration of the time of payment or vesting or creation of
any rights of any current or former employee, manager, director or consultant to
compensation or benefits under any Company Plan or otherwise, (ii) result in any
payment becoming due, or increase the amount of any compensation due, to any
current or former employee, manager, director or consultant of the Company, or
(iii) increase any benefits otherwise payable under any Company Plan.

 

 23 

 

  

(f)          Section 280G Payments. No Company Plan provides for any payment by
the Company or any Subsidiary that would result in the payment of any
compensation or other payments that would not be deductible under the terms of
Section 280G of the Code after giving effect to the transactions contemplated
hereby.

 

(g)          Section 409A. Each Company Plan that constitutes a nonqualified
deferred compensation plan subject to Section 409A of the Code has been
administered in all material respects, in both form and operation, with the
provisions of Section 409A of the Code and the treasury regulations and other
generally applicable guidance published by the IRS thereunder. None of the
Company or any of its Subsidiaries has any liability or obligation to pay or
reimburse any Taxes, related penalties, or interest that may be imposed by
Section 409A of the Code.

 

Section 4.22         Labor and Employment Matters.

 

(a)          Collective Bargaining Agreements. There are no collective
bargaining agreements that cover any of the Service Providers of the Company and
its Subsidiaries to which the Company or any of its Subsidiaries is a party, and
to the knowledge of the Company, there are no strikes, disputes, requests for
representation, slowdowns or stoppages, organizational campaigns, petitions or
other unionization activities seeking recognition of a collective bargaining
unit relating to any such Service Providers pending, or, to the Company’s
knowledge, threatened against or affecting the Company or any of its
Subsidiaries. There are no unfair labor practice charges, material grievances or
material complaints pending against the Company or any of its Subsidiaries or,
to the knowledge of the Company, threatened against or affecting the Company or
any of its Subsidiaries.

 

(b)          Compliance with Laws. The Company and its Subsidiaries are
currently in compliance in all material respects with all Laws related to the
employment of labor, including those related to wages, hours, collective
bargaining, terms and conditions of employment, discrimination in employment and
collective bargaining, equal opportunity, harassment, immigration, disability,
workers’ compensation, unemployment compensation, occupational health and safety
and the collection and payment of withholding. The classification of each of
their employees as exempt or nonexempt has been made in all material respects in
accordance with applicable Law. No liability for termination notice or severance
has been incurred with respect to any service providers of the Company or any of
its Subsidiaries under the Worker Adjustment and Retraining Notification Act as
a result of an act or event occurring prior to the Closing.

 

Section 4.23         Real Property; Title. The Company and its Subsidiaries do
not own any real property. The SEC Documents include as exhibits thereto all
Leases relating to the Leased Real Property. Except as has not been, and would
not reasonably be expected to be, material to the Company and its Subsidiaries,
taken as a whole, the Company or one of its Subsidiaries, as the case may be,
has a valid leasehold interest in the Leased Real Property, free and clear of
all Encumbrances, except for Permitted Encumbrances. The Company and its
Subsidiaries have good and marketable title to all personal property owned by
them which is material to the business of the Company and its Subsidiaries, in
each case, free and clear of all Encumbrances, except such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.

 

 24 

 

  

Section 4.24         Intellectual Property. (a)           Section 4.24(a) of the
Company Disclosure Schedule sets forth a true and complete list as of the date
hereof of all registrations and applications for registration with a
Governmental Entity or Internet domain name registrar of Owned Intellectual
Property (collectively, the “Registered Intellectual Property”), indicating for
each such item, as applicable, the application or registration number, date and
jurisdiction of filing or issuance, and the identity of the current applicant or
registered owner. Each item of Registered Intellectual Property is (i) valid,
subsisting and enforceable, (ii) currently in compliance with any and all formal
legal requirements necessary to maintain the validity and enforceability thereof
and record and perfect the Company’s or any of its Subsidiaries’ interest
therein, and (iii) not subject to any Action or Contract adversely affecting the
Company’s or any of its Subsidiaries’ use thereof or rights thereto, or that
could impair the validity or enforceability thereof.

 

(b)          The Company or one of its Subsidiaries exclusively owns all right,
title and interest in and to the Owned Intellectual Property, free and clear of
all Encumbrances (other than Permitted Encumbrances) and exclusive licenses, and
the Company and its Subsidiaries have a valid license to use all Licensed
Intellectual Property in connection with the operation of the businesses of the
Company and its Subsidiaries, subject only to the terms of the Company IP
Agreements. The Company Intellectual Property constitutes all Intellectual
Property necessary to conduct the businesses of the Company and its Subsidiaries
as currently conducted and as proposed to be conducted. There is no pending or
threatened claim by any third party contesting or challenging (i) the validity
or enforceability of any Owned Intellectual Property, or (ii) the ownership or
right to use by the Company or any of its Subsidiaries of any Company
Intellectual Property.

 

(c)          The Company and its Subsidiaries have valid and enforceable
licenses to use all Intellectual Property that is the subject of the Company IP
Agreements and any other Intellectual Property used in the businesses of the
Company and its Subsidiaries as currently conducted and as proposed to be
conducted. Each Company IP Agreement is in full force and effect and is
enforceable against the Company and, to the knowledge of the Company, the other
parties thereto. There does not exist under any Company IP Agreement any default
or condition or event that, after notice or lapse of time or both, would
constitute a default on the part of the Company or any of its Subsidiaries or,
to the knowledge of the Company, on the part of any other party to such Company
IP Agreement.

 

(d)          The Owned Intellectual Property and the operation of the businesses
of the Company and its Subsidiaries as currently conducted, as has been
conducted during the past six (6) years and as proposed to be conducted do not
infringe, violate or misappropriate any Intellectual Property of any Person or
constitute contributory infringement, inducement of infringement or unfair
competition or trade practices under the Law of any jurisdiction. There is no
Action pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries by any Person: (i) alleging that the Company,
any of its Subsidiaries or the Owned Intellectual Property infringes,
misappropriates or otherwise violates the Intellectual Property rights of such
Person, or (ii) challenging the validity, enforceability, ownership, or right to
use, sell, or license any Owned Intellectual Property. No Person is engaging in
any activity, or has engaged in any activity during the past six (6) years, that
infringes, misappropriates or otherwise violates or conflicts with any Owned
Intellectual Property, and there is no Action pending or threatened by the
Company or any of its Subsidiaries against any Person alleging such Person is
engaged in any such activity.

 

 25 

 

  

(e)          The Company and each of its Subsidiaries have taken all reasonable
measures to maintain the confidentiality of all confidential information used or
held for use in the operation of their businesses, including all confidential
Company Intellectual Property. No confidential information, trade secrets or
other confidential Company Intellectual Property have been disclosed by the
Company or any of its Subsidiaries to, or discovered by, any Person except
pursuant to appropriate non-disclosure or license agreements that (i) obligate
such Person to keep such confidential information, trade secrets or other
confidential Company Intellectual Property confidential both during and after
the term of such agreement, and (ii) are valid, subsisting, in full force and
effect and binding on the parties thereto and with respect to which no party
thereto is in default thereunder and no condition exists that with notice or the
lapse of time or both could constitute a default thereunder.

 

(f)          The Company and its Subsidiaries have taken all reasonable steps to
protect and maintain the Owned Intellectual Property. Without limiting the
foregoing, the Company and its Subsidiaries have and enforce policies requiring
each employee, consultant and independent contractor who creates or develops
Intellectual Property for or on behalf of the Company and/or any of its
Subsidiaries to execute a proprietary rights assignment and confidentiality
agreement substantially in the form provided to the Investor, and all current
and former employees, consultants and independent contractors of the Company and
its Subsidiaries who have created or developed Intellectual Property for or on
behalf of the Company have executed such an agreement. No employee, consultant
or independent contractor of the Company or its Subsidiaries is in default or
breach of any term of such agreement.

 

(g)          No funding, facilities or resources of any Governmental Entity,
intergovernmental organization, university, college, other educational
institution or research center was used in the development of the Owned
Intellectual Property in a manner that has resulted in any such Person having
any claim of interest, ownership or license, or right to obtain ownership or
license, to any such Owned Intellectual Property.

 

(h)          The Company IT Assets are adequate for the operation of the
businesses of the Company and its Subsidiaries and operate and perform in
accordance with their documentation and functional specifications. The Company
IT Assets have not malfunctioned or failed within the past six (6) years and do
not contain any disabling codes or instructions, “time bombs,” “Trojan horses,”
“back doors,” “trap doors,” “worms,” viruses, bugs, faults or other software
routines or hardware components that (i) significantly disrupt or adversely
affect the functionality of any Company IT Assets or other software or systems,
or (ii) enable or assist any Person to access without authorization any Company
IT Assets. The Company and each of its Subsidiaries have implemented reasonable
backup, security and disaster recovery measures and technology consistent with
industry practices and no Person has gained unauthorized access to any Company
IT Assets.

 

 26 

 

  

(i)          The Company and its Subsidiaries are in compliance with all
applicable Laws and internal policies pertaining to privacy and personally
identifiable information, sensitive personal information and any special
categories of personal information regulated thereunder or covered thereby
(collectively, “Personal Information”). There is not and has not been any
written complaint to, or any audit, proceeding, investigation (including any
formal or, to the knowledge of the Company, informal investigation) or claim
against, the Company or any of its Subsidiaries by any private party, data
protection authority, any state attorney general or similar state official or
any other Governmental Entity, foreign or domestic, with respect to the
collection, use, retention, disclosure, transfer, storage, security, disposal or
other processing of Personal Information.

 

Section 4.25         Environmental Laws. Except as would not reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole,
(a) none of the Company nor any of its Subsidiaries is in violation of or, since
January 1, 2014, has violated, any Environmental Law, (b) none of the properties
currently or formerly owned, leased or operated by the Company or any current or
former Subsidiary of the Company (including soils and surface and ground waters)
are contaminated with any Hazardous Substance, (c) none of the Company or any of
its current or former Subsidiaries is actually, potentially or allegedly liable
for any off-site contamination by Hazardous Substances, (d) none of the Company
or any of its current or former Subsidiaries is actually, potentially or
allegedly liable under any Environmental Law (including pending or threatened
liens, or with respect to exposure to Hazardous Substances), (e) each of the
Company and its Subsidiaries has all Environmental Permits, and (f) each of the
Company and its Subsidiaries is and, since January 1, 2014, has been, in
compliance with its Environmental Permits.

 

Section 4.26         Material Contracts. (a) Section 4.26 of the Company
Disclosure Schedule contains a complete list of the following types of
Contracts, including all amendments, supplements and modifications, to which the
Company or any of its Subsidiaries is a party (such Contracts, the “Material
Contracts”):

 

(i)          any “material contract” (as such term is defined in Item 601(b)(10)
of Regulation S-K under the Securities Act) with respect to the Company or any
of its Subsidiaries that has been, or was required to be, filed with the SEC
with the Company’s Annual Report on Form 10-K for the year ended September 30,
2016 or any Company SEC Documents filed after the date of filing of such Form
10-K until the date hereof;

 

(ii)         any Contract for the purchase of materials, supplies, goods,
services, equipment or other assets (A) providing for annual payments by the
Company or any of its Subsidiaries of $300,000 or more, (B) which involved
consideration or payments by the Company or any of its Subsidiaries in excess of
$300,000 in the aggregate during the calendar year ended December 31, 2016, or
(C) which is expected to involve consideration or payments by the Company or any
of its Subsidiaries in excess of $300,000 in the aggregate during the calendar
year ending December 31, 2017 or December 31, 2018;

 

(iii)        any Contract for the furnishing of materials, supplies, goods,
services, equipment or other assets (A) providing for annual payments to the
Company or any of its Subsidiaries of $300,000 or more, (B) which involved
consideration or payments to the Company or its Subsidiaries in excess of
$300,000 in the aggregate during the calendar year ended December 31, 2016, or
(C) which is expected to involve consideration or payments to the Company or its
Subsidiaries in excess of $300,000 in the aggregate during the calendar year
ending December 31, 2017 or December 31, 2018;

 

 27 

 

  

(iv)        all Contracts concerning the establishment, management or operation
of a joint venture, partnership, limited liability company, business alliance or
strategic collaboration arrangement;

 

(v)         all Contracts relating to Indebtedness of the Company or any of its
Subsidiaries;

 

(vi)        all Contracts containing any non-compete or exclusivity provision or
any similarly restrictive provision with respect to any line of business, Person
or geographic area with respect to the Company or any of its Affiliates;

 

(vii)       all Company IP Agreements;

 

(viii)      all employment, contractor, consultant or similar Contracts with
annual base pay in excess of $200,000;

 

(ix)         all Contracts that contain obligations of the Company or its
Subsidiaries secured by an Encumbrance (other than a Permitted Encumbrance), and
any interest rate or currency hedging agreements;

 

(x)          all Contracts and Leases concerning the use, occupancy, management
or operation of, or evidencing any interests in, any real property (including
all Contracts and Leases described in Section 4.23);

 

(xi)         all material management Contracts and Contracts with consultants,
including any Contracts involving the payment of royalties or other amounts
calculated based upon the revenues or income of the Company or any of its
Subsidiaries or income or revenues related to any product of the Company or any
of its Subsidiaries;

 

(xii)        each Contract pursuant to which the Company or any of its
Subsidiaries is bound that includes a continuing indemnification, “earn out” or
other contingent payment obligation, in each case, that could result in payments
in excess of $300,000;

 

(xiii)       each Contract between or among the Company or any of its
Subsidiaries, on the one hand, and any of their respective Affiliates (other
than the Company or any of its Subsidiaries), on the other hand;

 

(xiv)      all Contracts between or among the Company or any of its
Subsidiaries, on the one hand, and any Governmental Entity, on the other hand;

 

(xv)       any Contract that grants or conveys rights of refusal, or contains
“most favored nation”, “most favored customer” or similar pricing provisions, or
that obligates the Company or any of its Subsidiaries to conduct business on an
exclusive or preferential basis with any third party;

 

 28 

 

  

(xvi)      each “single source” supply Contract pursuant to which goods or
materials that are material to the business of the Company and its Subsidiaries,
taken as a whole, are supplied to the Company or any of its Subsidiaries from an
exclusive source;

 

(xvii)     any Contract that will be binding on Investor or any of its
Affiliates after the Closing, other than the Company and its Subsidiaries; and

 

(xviii)    all other Contracts, whether or not made in the ordinary course of
business, which are material to the Company and its Subsidiaries, taken as a
whole, or the conduct of their respective businesses.

 

(b)          Each Material Contract is a legal, valid and binding obligation of
the Company or its Subsidiaries party thereto and, to the Company’s knowledge,
the other parties thereto, enforceable against the Company or such Subsidiaries
and, to the Company’s knowledge, the other parties thereto in accordance with
its terms. Neither the Company nor any of its Subsidiaries nor, to the Company’s
knowledge, any other party thereto is in breach or violation of, or default
under, any Material Contract and no event has occurred or not occurred through
the Company’s or any of its Subsidiaries’ action or inaction or, to the
Company’s knowledge, the action or inaction of any third party, that with notice
or lapse of time or both would constitute a breach or violation of, or default
under, any Material Contract, except as would not be, or would not reasonably be
expected to be, material to the Company and its Subsidiaries, taken as a whole.
The Company and its Subsidiaries have not received any claim or notice of
default, termination or cancellation under any Material Contract. The Company
has furnished or made available to Investor correct and complete copies of all
Material Contracts, including any amendments, waivers or changes thereto.

 

Section 4.27         Board Approvals. The Company Board, by resolutions duly
adopted at a meeting duly called and held, unanimously: (a) determined that this
Agreement the other Transaction Documents and the transactions contemplated
hereby and thereby are fair to, and in the best interests of, the Company and
its stockholders, (b) adopted this Agreement and the other Transaction Documents
and approved the transactions contemplated hereby and thereby, (c) resolved to
recommend that the stockholders of the Company approve the transactions
contemplated by the Transaction Documents, including the Company’s issuance of
the Securities as described in the Transaction Documents (such recommendation,
the “Board Recommendation”) and (d) directed that transactions contemplated by
the Transaction Documents, including the Company’s issuance of the Securities as
described in the Transaction Documents, be submitted to a vote of the Company’s
stockholders.

 

Section 4.28         Subsidiary Rights. The Company or one of its Subsidiaries,
as applicable, has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

 29 

 

  

Section 4.29         Tax Status. Except as set forth in Section 4.29 of the
Company Disclosure Schedule, each of the Company and its Subsidiaries (a) has
filed all foreign, federal and state income and all other material tax returns,
reports and declarations required to be filed by any jurisdiction to which it is
subject, except for any tax returns for which valid extensions have been filed
and are still in effect, (b) has paid all taxes and other governmental
assessments and charges that are material in amount, due and owing and shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (c) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed in writing to be due by the taxing
authority of any jurisdiction, and the Company and its Subsidiaries know of no
basis for any such claim. The Company is not a foreign corporation so as to
qualify potentially as a passive foreign investment company, as defined in
Section 1297 of the Code.

 

Section 4.30         Internal Accounting and Disclosure Controls. Each of the
Company and its Subsidiaries maintains internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that is
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, including that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset and liability accountability, (c) access to
assets or incurrence of liabilities is permitted only in accordance with
management’s general or specific authorization and (d) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. Since May 12, 2016,
neither the Company nor any of its Subsidiaries has received any notice or
correspondence from any accountant or other Person relating to any potential
material weakness or significant deficiency in any part of the internal controls
over financial reporting of the Company or any of its Subsidiaries.

 

Section 4.31         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed or that otherwise would be reasonably likely to be material to the
Company and its Subsidiaries, taken as a whole.

 

Section 4.32         Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 

 30 

 

  

Section 4.33         Acknowledgement Regarding Investor’s Trading Activity. It
is understood and acknowledged by the Company that (a) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, Investor has not been asked by the Company or
any of its Subsidiaries to agree, nor has Investor agreed with the Company or
any of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including purchasing or selling, long or short) any securities of
the Company, or “derivative” securities based on securities issued by the
Company or to hold any of the Securities for any specified term, (b) Investor or
its Affiliates, and counterparties in “derivative” transactions to which
Investor or any such Affiliate is a party, directly or indirectly, presently may
have a “short” position in the Common Stock which was established prior to
Investor’s knowledge of the transactions contemplated by the Transaction
Documents, and (c) Investor shall not be deemed to have any affiliation with or
control over any arm’s length counterparty in any “derivative” transaction. The
Company further understands and acknowledges that, following the public
disclosure of the transactions contemplated by the Transaction Documents
pursuant to the 8-K Filings, Investor or its Affiliates may engage in hedging or
trading activities at various times during the period that the Securities are
outstanding, including during the periods that the value or number of the
Conversion Shares deliverable with respect to the Securities are being
determined and such hedging or trading activities, if any, can reduce the value
of the existing stockholders’ equity interest in the Company both at and after
the time the hedging or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging or trading activities do not
constitute a breach of this Agreement or any other Transaction Document or any
of the documents executed in connection herewith or therewith.

 

Section 4.34         Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (a) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (b) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (c) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries.

 

Section 4.35         U.S. Real Property Holding Corporation. Neither the Company
nor any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by Investor, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon Investor’s request.

 

Section 4.36         Transfer Taxes. On each of date hereof and the Closing
Date, all stock transfer or other taxes (other than income or similar taxes)
that are required to be paid in connection with the issuance, sale and transfer
of the Securities to be sold to Investor hereunder at each of the Initial
Closing and the Closing, as applicable, will be, or will have been, fully paid
or provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

Section 4.37         Shell Company Status. The Company is not, and has never
been, an issuer identified in, or subject to, Rule 144(i) promulgated under the
Securities Act.

 

 31 

 

  

Section 4.38         Disclosure. The Company confirms that neither it nor any
other Person acting on its behalf has provided Investor or its agents or counsel
with any information that constitutes or might constitute material, non-public
information concerning the Company or any of its Subsidiaries, other than the
existence of the transactions contemplated by this Agreement and the other
Transaction Documents. The Company understands and confirms that Investor will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to Investor regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated hereby
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. Other than the transactions contemplated by this Agreement, no
event or circumstance has occurred or information exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
liabilities, prospects, operations (including results thereof) or conditions
(financial or otherwise), which, under applicable Law, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Article III.

 

Article V

COVENANTS

 

Section 5.01         Conduct of Business. (a) The Company covenants and agrees
that, between the date of this Agreement and the Closing, except (i) as set
forth in Section 5.01 of the Company Disclosure Schedule, or (ii) with the prior
written consent of Investor, the businesses of the Company and its Subsidiaries
shall be conducted only in, and the Company and its Subsidiaries shall not take
any action except in, the ordinary course of business and in a manner consistent
with past practice and the Company and each of its Subsidiaries shall use their
reasonable best efforts to (A) preserve substantially intact their existing
assets, (B) preserve substantially intact their business organization, (C) keep
available the services of their current officers, employees and consultants,
(D) maintain and preserve intact their current relationships with their
significant customers, suppliers, distributors, creditors and other Persons with
which the Company or any of its Subsidiaries has a significant business
relationship, and (E) comply in all material respects with applicable Law.

 

(b)          By way of amplification and not limitation, except as set forth in
Section 5.01 of the Company Disclosure Schedule or with the prior written
consent of Investor, neither the Company nor any of its Subsidiaries shall,
between the date of this Agreement and the Closing, directly or indirectly, do,
or propose to do, any of the following:

 

 32 

 

  

(i)          other than filing the Certificate of Designation as contemplated by
this Agreement, amend or otherwise change its certificate of incorporation or
bylaws or equivalent organizational documents;

 

(ii)         issue, sell, pledge or dispose of, grant an Encumbrance on or
permit an Encumbrance to exist on, or authorize the issuance, sale, pledge or
disposition of, or granting or placing of an Encumbrance on, any shares of any
class of capital stock, or other ownership interests, of the Company or any of
its Subsidiaries, or any Other Securities, or any other ownership interest of
the Company or any of its Subsidiaries (except for the issuance of shares of
Common Stock issuable pursuant to employee stock options, restricted stock units
or restricted stock awards outstanding on the date hereof pursuant to the terms
of the applicable Company Plans as in effect immediately prior to the date of
this Agreement or as contemplated by the Purchase and Exchange Agreement);

 

(iii)        sell, pledge or dispose of, grant an Encumbrance on or permit an
Encumbrance to exist on, or authorize the sale, pledge or disposition of, or
granting or placing of an Encumbrance on, any material assets of the Company or
any of its Subsidiaries (including any asset of the Company or any of its
Subsidiaries with a book value of greater than $50,000), except (A) immaterial
Encumbrances in the ordinary course of business consistent with past practice
pursuant to any Contracts in force on the date of this Agreement, or (B) such
dispositions among the Company and its Subsidiaries;

 

(iv)        declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock, or capitalize any amount standing to the credit of any reserves
of the Company, except for dividends by any of the Company’s direct or indirect
wholly-owned Subsidiaries to the Company or any of its other wholly-owned
Subsidiaries;

 

(v)         adjust, reclassify, combine, split, subdivide or redeem, or purchase
or otherwise acquire, directly or indirectly, any of its capital stock;

 

(vi)        (A) acquire (including by merger, consolidation or acquisition of
stock or assets or any other business combination) any (x) corporation,
partnership, other business organization or any division thereof or (y) assets
other than in the ordinary course of business consistent with past practice, (B)
incur any Indebtedness or issue any debt securities or assume, guarantee or
endorse, or otherwise become responsible for, the obligations of any Person, or
make any loans or advances or capital contribution to, or investment in, any
Person, (C) make, or make any commitment with respect to, any capital
expenditure (x) that exceeds by more than ten percent (10%) the budgeted amount
therefor set forth in the Approved Budget, or (y) not set forth in the Approved
Budget, or (D) enter into or amend any Contract, commitment or arrangement with
respect to any matter set forth in this Section 5.01(b)(vi);

 

 33 

 

  

(vii)       except as otherwise required under any Company Plan in existence as
of the date of this Agreement, (A) increase the compensation payable or to
become payable or the benefits provided to Service Providers, (B) grant any
retention, severance or termination pay to, or enter into any employment, bonus,
change of control or severance agreement with, any current or former Service
Provider, (C) establish, adopt, enter into, terminate or amend any Company Plan,
or establish, adopt or enter into any plan, agreement, program, policy, trust,
fund or other arrangement that would be a Company Plan if it were in existence
as of the date of this Agreement, for the benefit of any Service Provider except
as required by Law, (D) loan or advance any money or other property to any
current or former Service Provider, or (E) establish, adopt, enter into or amend
any collective bargaining agreement;

 

(viii)      (A) exercise discretion with respect to or otherwise voluntarily
accelerate the lapse of restriction or vesting of any equity, equity-based or
other incentive awards as a result of the Purchase, any other change of control
of the Company or otherwise, or (B) exercise its discretion with respect to or
otherwise amend, modify or supplement any employee stock purchase plan;

 

(ix)         terminate, discontinue, close or dispose of any plant, facility or
other business operation, or lay off any employees (other than layoffs of less
than 10 employees in any six-month period in the ordinary course of business
consistent with past practice) or implement any early retirement or separation
program, or any program providing early retirement window benefits or announce
or plan any such action or program for the future;

 

(x)          change its financial accounting policies or procedures in effect as
of the date hereof, other than as required by Law or GAAP;

 

(xi)         (A) make any change (or file any such change) in any method of Tax
accounting, (B) make, change or rescind any Tax election, (C) settle or
compromise any claim, investigation, audit or controversy relating to Taxes or
consent to any claim or assessment relating to Taxes, (D) file any amended tax
return or a tax return in a manner inconsistent with past practice or claim for
refund (or surrender any right to claim a refund), (E) enter into any closing
agreement relating to Taxes, or (F) waive or extend the statute of limitations
in respect of the assessment or determination of Taxes;

 

(xii)        (1) settle (or propose to settle), abandon or commence any Action,
other than settlements involving not more than $50,000 in monetary damages in
the aggregate (net of insurance proceeds) payable by the Company or any of its
Subsidiaries and that do not (x) require any actions or impose any material
restrictions on the business or operations of the Company and its Subsidiaries,
or (y) include the admission of wrongdoing by the Company or any of its
Subsidiaries, (2) settle or compromise any material investigation or inquiry by
any Governmental Entity, including by entering into any consent decree or other
similar agreement, or (3) waive, release or assign any claims or rights of
material value;

 

(xiii)       enter into, amend, waive, modify, restate, renew or terminate any
Material Contract (or any other Contract that would be deemed a Material
Contract if it had been entered into prior to the date of this Agreement) or
enter into any Contract with a term of greater than two (2) years, except for
any amendment of the Warrant Agreement, dated as of May 18, 2016, between the
Company and American Stock Transfer & Trust Company, LLC, to effect the
modification of the expiration date of the Series A Warrants as contemplated by
the NWPA Amendment and Waiver, and except for entry into the Purchase and
Exchange Agreement;

 

 34 

 

  

(xiv)      (A) abandon, disclaim, dedicate to the public, sell, assign or grant
any security interest in, to or under any Company Intellectual Property, Company
IT Asset or Company IP Agreement, including failing to perform or cause to be
performed all applicable filings, recordings and other acts, or to pay or cause
to be paid all required fees and Taxes, to maintain and protect its interest in
such Company Intellectual Property, Company IT Asset and Company IP Agreements,
(B) grant to any third party any license, or enter into any covenant not to sue,
with respect to any Company Intellectual Property, (C) grant to any third party
the right to develop, manufacture or commercialize any Company products, or (D)
enter into any new Contract pursuant to which the Company or any of its
Subsidiaries receives a license, covenant not to sue or other right under any
Intellectual Property (other than Contracts for commercially available
off-the-shelf IT Assets or other such software);

 

(xv)       fail to make in a timely manner any filings with the SEC required
under the Securities Act or the Exchange Act or the rules and regulations
promulgated thereunder;

 

(xvi)      merge or consolidate the Company or any of its Subsidiaries with any
Person or adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of the Company or any of
its Subsidiaries;

 

(xvii)     enter into, amend, waive or terminate (other than terminations in
accordance with their terms) transactions, Contracts, arrangements, commitments
or understandings between the Company or any of its Subsidiaries, on the one
hand, and any of the Company’s Affiliates, on the other hand, that would be
required to be disclosed by the Company under Item 404 of Regulation S-K under
the Securities Act, other than the entry into the Purchase and Exchange
Agreement; or

 

(xviii)    agree, resolve, announce an intention, enter into any formal or
informal Contract or otherwise make a commitment, to do any of the foregoing.

 

 35 

 

  

Section 5.02         Stockholder Approval. (a) As promptly as reasonably
practicable following the date of this Agreement, and in any event within five
(5) Business Days, the Company shall prepare and file with the SEC a preliminary
proxy statement (as amended or supplemented from time to time, the “Proxy
Statement”) relating to the approval by the stockholders of the Company of the
transactions contemplated by the Transaction Documents, including the Company’s
issuance of the Securities as described in the Transaction Documents, in
accordance with applicable Law and the rules and regulations of Nasdaq (such
approval, the “Stockholder Approval”). Each of the Company and Investor shall
furnish all information concerning itself and its Affiliates that is required to
be included in the Proxy Statement or that is customarily included in proxy
statements prepared in connection with transactions of the type contemplated by
this Agreement, and each covenants that none of the information supplied or to
be supplied by it for inclusion or incorporation in the Proxy Statement will, at
the date it is filed with the SEC or first mailed to the Company’s stockholders
or at the time of the Stockholders Meeting or at the time of any amendment or
supplement thereof, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading. The Company shall cause the Proxy Statement to comply as
to form in all material respects with the requirements of the Exchange Act and
the rules and regulations promulgated thereunder. Each of the Company and
Investor shall use its reasonable best efforts to respond as promptly as
reasonably practicable to any comments of the SEC with respect to the Proxy
Statement. Within three (3) Business Days of the earlier of (i) the date on
which the Company learns, orally or in writing, that the Proxy Statement will
not be reviewed by the SEC, including the first Business Day that is at least 10
calendar days after the filing of the preliminary Proxy Statement if the SEC has
not informed the Company that it intends to review the Proxy Statement, and (ii)
in the event that the Company receives comments from the SEC on the preliminary
Proxy Statement, the first Business Day immediately following the date the
Company learns, orally or in writing, that the SEC staff has no further comments
on the preliminary Proxy Statement, the Company shall have established a record
date for the Stockholders Meeting and shall promptly thereafter, file and mail
the definitive Proxy Statement to the Company’s stockholders. The Proxy
Statement shall include the Board Recommendation. The Company shall promptly
notify Investor in writing upon the receipt of any comments from the SEC or its
staff or any request from the SEC or its staff for amendments or supplements to
the Proxy Statement and shall promptly provide Investor with a copy of all
written correspondence between the Company or any representatives of the
Company, on the one hand, and the SEC or its staff, on the other hand, with
regard to the Proxy Statement. The Company shall give Investor and its counsel a
reasonable opportunity to review and comment on the Proxy Statement, including
all amendments and supplements thereto, prior to filing such documents with the
SEC or disseminating to the Company’s stockholders and reasonable opportunity to
review and comment on all responses to requests for additional information and
shall, in each case, include all comments reasonably requested by Investor. If,
at any time prior to the Stockholder Meeting, any information relating to the
Company, Investor or any of their respective Affiliates, officers or directors
should be discovered by the Company or Investor which should be set forth in an
amendment or supplement to the Proxy Statement, so that the Proxy Statement
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading, the party which discovers such information shall promptly notify the
other parties, and an appropriate amendment or supplement describing such
information shall be filed with the SEC and, to the extent required by
applicable Law, disseminated to the stockholders of the Company.

 

 36 

 

  

(b)          The Company shall, as promptly as reasonably practicable after the
date on which the Company learns that the Proxy Statement will not be reviewed
or that the SEC staff has no further comments thereon, duly call, give notice
of, convene and hold the Stockholder Meeting.  Notwithstanding the foregoing
sentence, (i) if on a date for which the Stockholder Meeting is scheduled, the
Company has not received proxies representing a sufficient number of Shares to
constitute a quorum and to obtain the Stockholder Approval, whether or not a
quorum is present, the Company shall, upon written direction of Investor, and
(ii) the Company shall, at any time, upon written direction of Investor, in
either case, make one or more successive postponements or adjournments of the
Stockholder Meeting; provided that the Stockholder Meeting is not postponed or
adjourned to a date that is more than 30 calendar days after the date for which
the Stockholder Meeting was originally scheduled (excluding any adjournments or
postponements required by applicable Law).

 

(c)          The Company shall use its reasonable best efforts to solicit from
its stockholders proxies in favor of, and to take all other actions necessary or
advisable to secure, the Stockholder Approval. Without the prior written consent
of Investor, the approval of the transactions contemplated by the Transaction
Documents, including the Company’s issuance of the Securities as described in
the Transaction Documents, shall be the only matters that the Company shall
propose to be acted on by the stockholders of the Company at the Stockholder
Meeting.

 

Section 5.03         Reasonable Best Efforts. Subject to the terms and
conditions of this Agreement, each of the Company and Investor shall cooperate
with each other and use (and the Company shall cause its Subsidiaries to use)
its reasonable best efforts (unless, with respect to any action, another
standard of performance is expressly provided for herein) to promptly (a) take,
or cause to be taken, all actions, and do, or cause to be done, and assist and
cooperate with each other in doing, all things necessary, proper or advisable to
cause the conditions set forth in Articles VI and VII, as applicable, to be
satisfied as promptly as practicable and to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by the
Transaction Documents, including preparing and filing promptly and fully all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents, (b)
obtain all Required Approvals and all other approvals, consents, waivers and
other confirmations from any third party necessary, proper or advisable to
consummate the transactions contemplated by the Transaction Documents and (c)
execute and deliver any additional instruments necessary to consummate the
transactions contemplated by the Transaction Documents; provided that all costs
and expenses relating to the foregoing shall be the sole responsibility of the
Company. Notwithstanding the foregoing, this Agreement shall not obligate
Investor or any of its Affiliates to (i) make any sale, divestiture, license or
other disposition of its assets, properties or businesses, or the Securities to
be acquired by Investor pursuant hereto, (ii) agree to the imposition of any
limitation on the ability of any of them to conduct their respective businesses
or to own or exercise control of such businesses, assets and properties or such
Securities, or (iii) take any other action that could reasonably be expected to
negatively impact Investor or any of its Affiliates, whether in respect of the
transaction contemplated by the Transaction Documents or otherwise.

 

Section 5.04         Blue Sky. If applicable, the Company, on or before the
Initial Closing and the Closing, as the case may be, shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for sale to Investor at the Initial
Closing or the Closing, as the case may be, pursuant to this Agreement under
applicable securities or state “Blue Sky” laws (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
Investor on or prior to the date hereof or the Closing Date, as applicable.
Without limiting any other obligation of the Company under this Agreement, the
Company shall timely make all filings and reports relating to the offer and sale
of the Securities required under all applicable securities laws (including all
applicable federal securities laws and all applicable state “Blue Sky” laws),
and the Company shall comply with all applicable federal, state and local Laws
relating to the offering and sale of the Securities to Investor.

 

 37 

 

  

Section 5.05         Use of Proceeds. Except to the extent consented to by
Investor in writing (in its sole discretion) and except as set forth in Schedule
5.11, the Company shall use the proceeds from the sale of the Securities
hereunder (i) for the purpose of developing ONS-3010, a biosimilar to adalimumab
(Humira®) (“ONS-3010”), and (ii) for the other purposes set forth in the budget
attached hereto as Schedule 5.05 (the “Approved Budget”), in each case, in
accordance with the Approved Budget, and not for any other purpose.

 

Section 5.06         Access to Information. Except as otherwise prohibited by
applicable Law, from the date of this Agreement until the Closing, the Company
shall, and shall cause its Subsidiaries to, (a) provide to Investor and
Investor’s representatives access at reasonable times during normal business
hours upon prior notice to the officers, employees, agents, properties, offices
and other facilities of the Company and its Subsidiaries and to the books and
records thereof (so long as such access does not unreasonably interfere with the
operations of the Company), (b) furnish promptly to Investor such information
concerning the business, properties, Contracts, assets, liabilities, personnel
and other aspects of the Company and its Subsidiaries as Investor or its
representatives may reasonably request, and (c) provide Investor with a weekly
unaudited consolidated balance sheet and statement of the cash flows of the
Company and its Subsidiaries for the thirteen-week period following the
then-current week.

 

Section 5.07         Fees. Regardless of whether the transactions contemplated
by this Agreement and the other Transaction Documents are consummated, the
Company shall pay and reimburse Investor for, and Investor shall be entitled to,
all reasonable and documented out-of-pocket fees and expenses incurred by
Investor and its Affiliates in connection with the negotiation, execution,
diligence, evaluation and structuring of the transactions contemplated by this
Agreement and the other Transaction Documents (or relating thereto), including
attorneys’, consultants’ and advisors’ fees and any costs of recovering any such
fees or expenses from the Company in a dispute or otherwise (any such fees and
expenses, collectively, the “Investor Expenses”). The Company shall be
responsible for (a) the payment of any transfer agent fees and fees of The
Depository Trust & Clearing Corporation relating to or arising out of the
transactions contemplated by the Transaction Documents, and (b) any claim by any
broker, finder or advisor purporting to be due a fee in connection herewith,
and, in each case, the Company shall indemnify Investor and its Affiliates for,
and hold Investor and its Affiliates harmless against, any liability, loss or
expense (including reasonable attorneys’, consultants’ and advisors’ fees and
out-of-pocket expenses and any costs of recovering any such loss, liability or
expense from the Company in a dispute or otherwise) arising in connection with
any such payment or claim.

 

Section 5.08         Pledge of Securities. Notwithstanding anything to the
contrary contained in this Agreement, and without limiting any rights of
Investor, the Company acknowledges and agrees that the Securities may be pledged
by Investor in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and if Investor effects a pledge of Securities, Investor
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by Investor.

 

 38 

 

  

Section 5.09         Disclosure of Transactions and Other Material Information.
The Company shall, on or before 5:30 p.m., New York time, on the first Business
Day after the date of this Agreement, file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching all
the material Transaction Documents, including this Agreement (the “8-K Filing”).
Investor shall have a reasonable opportunity to review and comment on the 8-K
Filing prior to the filing thereof and the Company shall include all comments
reasonably requested by Investor. From and after the filing of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
provided to Investor by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. Other than as
contemplated by the Investor Rights Agreement, the Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide Investor
with any material, non-public information regarding the Company or any such
Subsidiary from and after the 8-K Filing without the express prior written
consent of Investor. The Company understands and confirms that Investor shall be
relying on the foregoing covenant and agreement in effecting transactions in
securities of the Company, and based on such covenant and agreement, unless
otherwise expressly agreed in writing by Investor: (a) Investor does not have
any obligation of confidentiality with respect to any information that the
Company provides to Investor, and (b) Investor shall not be deemed to be in
breach of any duty to the Company or to have misappropriated any non-public
information of the Company, if Investor engages in transactions of securities of
the Company, including any hedging transactions, short sales or any derivative
transactions based on securities of the Company while in possession of such
material non-public information. In the event of a breach of any of the
foregoing covenants or any of the covenants or agreements contained in the
Transaction Documents by the Company, any Subsidiary of the Company, or any of
its or their respective officers, directors, employees and agents (as determined
in the reasonable good faith judgment of Investor), in addition to any other
remedy provided herein or in the Transaction Documents, Investor shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such breach or such material, non-public
information, as applicable, without the prior approval by the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees or agents. Investor shall have no liability to the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents, for any such disclosure. Subject to the foregoing,
Investor and the Company shall consult with each other before issuing, and give
each other the opportunity to review and comment upon, any press release or
other public statements with respect to this Agreement and the other Transaction
Documents or the transactions contemplated hereby and thereby, and shall not
issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, Order or court
process. Investor and the Company shall agree to the initial press release to be
issued following execution of this Agreement (the “Initial Announcement”).
Notwithstanding the foregoing, this Section 5.09 shall not apply to any press
release or other public statement made by the Company or Investor which is
consistent with the Initial Announcement and does not contain any information
relating to the transactions contemplated by the Transaction Documents that has
not been previously announced or made public in accordance with the terms of
this Agreement.

 

 39 

 

  

Section 5.10         Reservation of Shares. During the period commencing on the
date of this Agreement and ending on the date that no Preferred Shares and
Warrants remain outstanding, the Company shall take all actions reasonably
necessary (including increasing any such reserve, as necessary) to at all times
have authorized, and reserved for the purpose of issuance, no less than (i) the
maximum number of Conversion Shares issuable upon conversion of the Preferred
Shares then outstanding (determined without taking into account any limitations
on the conversion of the Preferred Shares set forth in the Certificate of
Designation), and (ii) 150% of the maximum number of Warrant Shares issuable
upon exercise of the Warrants then outstanding (without taking into account any
limitations on the exercise of the Warrants set forth therein).

 

Section 5.11         Listing of Conversion Shares and Warrant Shares; Nasdaq
Notice. The Company shall use its best efforts to (a) cause the Conversion
Shares and the Warrant Shares to be approved for listing on Nasdaq, subject to
official notice of issuance, and (b) remedy the matters identified in the Nasdaq
Notice, including by engaging in discussions and cooperating with Nasdaq to
remedy such matters. The Company shall comply with the covenants and obligations
set forth on Schedule 5.11.

 

Section 5.12         Exclusivity. From the date of this Agreement until the
Closing, the Company shall not, and shall cause its Affiliates, and its and
their respective officers, trustees, employees, brokers, finders, financial
advisors, investment bankers, directors, representatives and agents
(collectively, “Representatives”) not to (a) solicit, initiate, encourage,
facilitate (including by way of furnishing any non-public information or
providing assistance or access to properties or assets) any inquiries or any
proposal or offer (including any proposal or offer to the Company’s
stockholders) (i) relating to any (A) debt or equity financing of the Company or
any of its Subsidiaries, or (B) acquisition or purchase of all or any portion
(other than ordinary course sales of products or immaterial assets) of the
assets of the Company or any of its Subsidiaries (including any license, sale,
disposition or other transaction involving or relating to any asset or right,
including intellectual property assets or rights), (ii) to enter into any
business combination, equity or debt financing with the Company or any
Subsidiary of the Company, (iii) to enter into any other extraordinary business
transaction involving or otherwise relating to the Company or any Subsidiary of
the Company, or (iv) relating to any acquisition or purchase of all or a portion
of the outstanding capital stock or other securities of the Company (any of the
transactions described in this clause (a) being referred to herein as an
“Alternative Transaction”), (b) knowingly participate in or enter into any
discussions, conversations, negotiations or other communications regarding,
furnish to any other Person any information with respect to, or cooperate with
or encourage any effort or attempt by any other Person to seek to do, any of the
foregoing, (c) grant any person any waiver or release under any standstill or
similar agreement with respect to any class of securities of the Company or any
Subsidiary, or (d) enter into any agreement, arrangement, understanding, term
sheet or letter of intent with respect to any of the foregoing. The Company
shall, and shall cause its Affiliates and its and their Representatives to,
immediately cease and terminate any and all existing discussions, conversations,
negotiations and other communications with any and all Persons conducted
heretofore with respect to any of the foregoing, in each case, other than the
transactions contemplated by this Agreement. The Company shall notify the
Investor promptly if any such approach, proposal or offer, or any inquiry or
contact with any Person with respect thereto, is made and shall, in any such
notice to the Investor, indicate in reasonable detail the identity of the Person
making such approach, proposal, offer, inquiry or contact and the terms and
conditions of such approach, proposal, offer, inquiry or contact. To the extent
that the Closing does not occur, and the Company enters into any Alternative
Transaction with any Person other than Investor during the period starting on
the date hereof through the date that is twelve (12) months following the
termination of this Agreement in accordance with Article VIII, the Company shall
pay Investor an aggregate amount equal to (i) $12,500,000 as liquidated damages,
plus (ii) all Investor Expenses (such aggregate amount, the “Company Fee”).

 

 40 

 

  

Section 5.13         Conversion and Exercise Procedures; Put Right. Each of the
form of exercise notice included in the Warrants and the form of notice of
conversion included in the Certificate of Designation set forth the totality of
the procedures required of Investor in order to exercise the Warrants or convert
the Preferred Shares. No additional legal opinion, other information or
instructions shall be required of Investor to exercise the Warrants or convert
the Preferred Shares. The Company shall honor exercises of the Warrants and
conversions of the Preferred Shares and shall deliver the Conversion Shares and
Warrant Shares in accordance with the terms, conditions and time periods set
forth in the Certificate of Designation and Warrants. The Company shall, and
shall cause its Representatives to, take all actions necessary to comply with
any and all obligations of the Company under Section 8(b) of the Certificate of
Designation in the event that Investor delivers a Put Notice (as defined in the
Certificate of Designation) in accordance therewith.

 

Section 5.14         Board of Directors. Prior to each of the Initial Closing
and the Closing, as the case may be, the Company shall take all actions as may
be necessary (a) to cause (i) each of the individuals identified in Schedule
5.14 to be appointed to the Company Board as of the Initial Closing in the
applicable class of directors specified in Schedule 5.14, and (ii) two
additional individuals who will be identified to the Company by Investor prior
to the fling of the definitive Proxy Statement to be appointed to the Company
Board as of the Closing (such individuals identified in clauses (i) and (ii),
collectively, the “Investor Designated Directors”) in the class of directors
specified to the Company by Investor prior to the fling of the definitive Proxy
Statement, in each case, to serve until the next applicable annual election of
directors of the Company, and (b) subject to the independence and other
requirements of Nasdaq and applicable Law, if applicable, to cause each Investor
Designated Director to be appointed, as of Initial Closing or the Closing, as
applicable, to the applicable committee of the Company Board specified in
Schedule 5.14 (in the case of the Investor Designated Directors identified in
clause (i) above) and specified to the Company by Investor prior to the fling of
the definitive Proxy Statement (in the case of the Investor Designated Directors
identified in clause (ii) above).

 

Article VI

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

 

Section 6.01         Conditions to the Obligations of the Company at the Initial
Closing. The obligation of the Company hereunder to consummate the transactions
contemplated by this Agreement to occur at the Initial Closing is subject to the
satisfaction or written waiver (where permissible under applicable Law), at or
prior to the Initial Closing, of each of the following conditions:

 

 41 

 

  

(a)          The representations and warranties of Investor set forth in Article
III shall be true and correct in all respects as of the date hereof and as of
the Initial Closing Date as though made on and as of such date (except to the
extent that such representations and warranties speak only as of the date hereof
or as of another date, in which case, only as of such date), except where the
failure of such representations and warranties of Investor to be so true and
correct does not have, and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
Investor to perform its obligations hereunder.

 

(b)          Investor shall have performed or complied in all material respects
with each of its covenants and agreements required by this Agreement to be
performed or complied with by it on or prior to the Initial Closing.

 

(c)          The Company shall have received a certificate signed on behalf of
Investor by an executive officer certifying to the effect that the conditions
set forth in Sections 6.01(a) and (b) have been satisfied.

 

Section 6.02         Conditions to the Obligations of the Company at the
Closing. The obligation of the Company hereunder to consummate the transactions
contemplated by this Agreement to occur at the Closing is subject to the
satisfaction or written waiver (where permissible under applicable Law), at or
prior to the Closing, of each of the following conditions:

 

(a)          The representations and warranties of Investor set forth in Article
III shall be true and correct in all respects as of the date hereof and as of
the Closing Date as though made on and as of such date (except to the extent
that such representations and warranties speak only as of the date hereof or as
of another date, in which case, only as of such date), except where the failure
of such representations and warranties of Investor to be so true and correct
does not have, and would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the ability of Investor to perform
its obligations hereunder.

 

(b)          Investor shall have performed or complied in all material respects
with each of its covenants and agreements required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.

 

(c)          The Company shall have received a certificate signed on behalf of
Investor by an executive officer certifying to the effect that the conditions
set forth in Sections 6.02(a) and (b) have been satisfied.

 

 42 

 

  

Article VII

CONDITIONS TO THE OBLIGATIONS OF INVESTOR

 

Section 7.01         Conditions to the Obligations of Investor at the Initial
Closing. The obligation of Investor hereunder to consummate the transactions
contemplated by this Agreement to occur at the Initial Closing is subject to the
satisfaction or written waiver (where permissible under applicable Law), at or
prior to the Initial Closing, of each of the following conditions:

 

(a)          The representations and warranties of the Company set forth in
Article IV shall be true and correct in all respects as of the date hereof and
as of the Initial Closing Date as though made on and as of such date (except to
the extent that such representations and warranties speak only as of the date
hereof or as of another date, in which case, only as of such date).

 

(b)          The Company shall have performed or complied in all material
respects with each of its covenants and agreements required by this Agreement to
be performed or complied with by it on or prior to the Initial Closing.

 

(c)          Investor shall have received a certificate signed on behalf of the
Company by an executive officer certifying to the effect that the conditions set
forth in Sections 7.01(a) and (b) have been satisfied.

 

(d)          Any and all consents, approvals, non-disapprovals, clearances,
orders and other authorizations of any Governmental Entity necessary for the
consummation of the transactions contemplated by the Transaction Documents in
respect of the Initial Purchase shall have been obtained.

 

(e)          No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any decision, injunction,
decree, ruling, Law or Order (whether temporary, preliminary or permanent) that
is in effect and enjoins or otherwise prohibits or makes illegal the
consummation of the transactions contemplated by the Transaction Documents in
respect of the Initial Purchase.

 

(f)          The Conversion Shares and the Warrant Shares shall have been
approved for listing on Nasdaq, subject to official notice of issuance.

 

(g)          The Certificate of Designation shall have been filed with the
Secretary of State of the State of Delaware in accordance with the DGCL.

 

(h)          The NWPA Amendment and Waiver shall have been entered into,
effective on or before the date hereof, in a form reasonably satisfactory to
Investor.

 

(i)          The condition set forth on Schedule 7.01(i) shall have been
satisfied.

 

(j)          The Investor Rights Agreement shall have been entered into,
effective as of the Initial Closing Date.

 

 43 

 

  

(k)          The Lock-Up Agreement and the Voting and Lock-Up Agreements shall
have been entered into, effective as of the date hereof.

 

(l)          There shall not have occurred a Material Adverse Effect.

 

(m)          Investor shall have received any opinions of the Company’s counsel
that are requested by Investor, dated as of the Initial Closing Date, each in a
form reasonably satisfactory to Investor.

 

(n)          Effective as of the Initial Closing, each of the Investor
Designated Directors to be appointed as of the Initial Closing shall have been
appointed to the applicable class of directors and applicable committee of the
Company Board, as identified in Schedule 5.14.

 

(o)          Trading in the Common Stock shall not have been suspended by the
SEC or Nasdaq.

 

Section 7.02         Conditions to the Obligations of Investor at the Closing.
The obligation of Investor hereunder to consummate the transactions contemplated
by this Agreement to occur at the Closing is subject to the satisfaction or
written waiver (where permissible under applicable Law), at or prior to the
Closing, of each of the following conditions:

 

(a)          The representations and warranties of the Company set forth in
Article IV shall be true and correct in all respects as of the date hereof and
as of the Closing Date as though made on and as of such date (except to the
extent that such representations and warranties speak only as of the date hereof
or as of another date, in which case, only as of such date).

 

(b)          The Company shall have performed or complied in all material
respects with each of its covenants and agreements required by this Agreement to
be performed or complied with by it on or prior to the Closing Date.

 

(c)          Investor shall have received a certificate signed on behalf of the
Company by an executive officer certifying to the effect that the conditions set
forth in Sections 7.02(a) and (b) have been satisfied.

 

(d)          Any and all consents, approvals, non-disapprovals, clearances,
orders and other authorizations of any Governmental Entity necessary for the
consummation of the transactions contemplated by the Transaction Documents
(“Required Approvals”) shall have been obtained.

 

(e)          No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any decision, injunction,
decree, ruling, Law or Order (whether temporary, preliminary or permanent) that
is in effect and enjoins or otherwise prohibits or makes illegal the
consummation of the transactions contemplated by the Transaction Documents (a
“Restraint”).

 

 44 

 

  

(f)          The Conversion Shares and the Warrant Shares shall have been
approved for listing on Nasdaq, subject to official notice of issuance.

 

(g)          The Certificate of Designation shall have been filed with the
Secretary of State of the State of Delaware in accordance with the DGCL.

 

(h)          The NWPA Amendment and Waiver shall be in full force and effect,
and no term or condition thereof shall have been amended, waived, supplemented
or otherwise modified without the prior written consent of Investor.

 

(i)          The Investor Rights Agreement shall be in full force and effect.

 

(j)          The Lock-Up Agreement and the Voting and Lock-Up Agreements shall
be in full force and effect.

 

(k)          The Stockholder Approval shall have been obtained.

 

(l)          Since the date of this Agreement, there shall not have occurred a
Material Adverse Effect.

 

(m)          Investor shall have received any opinions of the Company’s counsel
that are requested by Investor, dated as of the Closing Date, each in a form
reasonably satisfactory to Investor.

 

(n)          The Certificate of Incorporation and Bylaws shall have been
amended, effective as of the Closing, in the manner requested by Investor.

 

(o)          The matters set forth on Schedule 7.02(o) shall have occurred to
the reasonable satisfaction of Investor.

 

(p)          Effective as of the Closing, each of the Investor Designated
Directors to be appointed as of the Closing shall have been appointed to the
applicable class of directors and applicable committee of the Company Board in
accordance with Section 5.14.

 

(q)          Trading in the Common Stock shall not have been suspended by the
SEC or Nasdaq.

 

(r)          Investor shall have completed all its legal, technical, tax and
financial due diligence with respect to the Company and the Subsidiaries and
shall, in its reasonable judgment, be satisfied with the results thereof.

 

(s)          The Company shall be in good standing under the Laws of the State
of Delaware and the Company shall have delivered to Investor a certificate of
the Secretary of State of the State of Delaware, dated no more than two (2)
Business Days prior to the Closing Date, as to the good standing of the Company
under the Laws of the State of Delaware.

 

 45 

 

  

(t)          The Purchase and Exchange Agreement shall be in full force and
effect, and no term or condition thereof shall have been amended, waived,
supplemented or otherwise modified without the prior written consent of
Investor, and the transactions contemplated by the Purchase and Exchange
Agreement shall be consummated substantially simultaneously with the Closing.

 

Article VIII

TERMINATION

 

Section 8.01         Termination. This Agreement may be terminated and the
transactions contemplated by this Agreement and the other Transaction Documents
may be abandoned at any time prior to the Closing:

 

(a)          by the mutual written consent of the Company and Investor;

 

(b)          by either the Company or Investor upon written notice to the other,
if the Closing shall not have occurred on or prior to January 31, 2018 (the
“Termination Date”); provided that the right to terminate this Agreement under
this Section 8.01(b) shall not be available to any party if the breach by such
party of its representations and warranties set forth in this Agreement or the
failure of such party to perform any of its obligations under this Agreement has
been a principal cause of or primarily resulted in the events specified in this
Section 8.01(b);

 

(c)          by either the Company or Investor, if any Restraint having the
effect set forth in Section 7.02(e) shall have become final and nonappealable;
provided that the party seeking to terminate this Agreement pursuant to this
Section 8.01(c) shall have complied in all material respects with its
obligations under Section 5.03;

 

(d)          by Investor, if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (A)
would give rise to the failure of a condition set forth in Section 7.02(a) or
Section 7.02(b) and (B) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty (30)
calendar days (but in no event later than the Termination Date) following
receipt by the Company of written notice of such breach or failure to perform
from Investor stating Investor’s intention to terminate this Agreement pursuant
to this Section 8.01(d) and the basis for such termination; provided that
Investor shall not have the right to terminate this Agreement pursuant to this
Section 8.01(d) if Investor is then in material breach of any of its
representations, warranties, covenants or agreements hereunder;

 

 46 

 

  

(e)          by the Company, if Investor shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (A)
would give rise to the failure of a condition set forth in Section 6.02(a) or
Section 6.02(b) and (B) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty (30)
calendar days (but in no event later than the Termination Date) following
receipt by Investor of written notice of such breach or failure to perform from
the Company stating the Company’s intention to terminate this Agreement pursuant
to this Section 8.01(e) and the basis for such termination; provided that the
Company shall not have the right to terminate this Agreement pursuant to this
Section 8.01(e) if the Company is then in material breach of any of its
representations, warranties, covenants or agreements hereunder; or

 

(f)          by Investor if the Stockholder Approval shall not have been
obtained upon a vote held at the Stockholder Meeting.

 

Section 8.02         Effect of Termination; Certain Fees and Expenses.

 

(a)          In the event of the termination of this Agreement as provided in
Section 8.01, written notice thereof shall be given to the other party,
specifying the provision hereof pursuant to which such termination is made, and
this Agreement shall forthwith become null and void (other than this Section
8.02 and Section 5.07, the last sentence of Section 5.12, the last sentence of
Section 5.13 and Article IX, which shall remain in full force and effect and
survive termination of this Agreement), and there shall be no liability or
obligation on the part of Investor or the Company or their respective directors,
officers and Affiliates in connection with this Agreement; provided that nothing
herein shall relieve any party from liability for any losses or damages incurred
or suffered by the other party as a result of a breach of this Agreement prior
to such termination or from fraud.

 

(b)          The Company agrees that if Investor shall terminate this Agreement
pursuant to Section 8.01(d) or Section 8.01(f), the Company shall pay to
Investor the Company Fee promptly (but in any event no later than two (2)
Business Days) after such termination. In no event shall Investor be entitled to
receive, whether pursuant to Section 5.12 or this Section 8.02(b), the Company
Fee in connection with the termination of this Agreement more than once;
provided that such Company Fee is actually received by Investor and not subject
to any Encumbrance attributable to the Company, including any “clawback” or
similar obligation with respect to the Company Fee in connection with any
bankruptcy, insolvency or similar proceeding involving the Company.

 

 47 

 

  

Article IX

MISCELLANEOUS

 

Section 9.01         Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdiction
other than the State of New York. The parties hereto hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of New York and the United States of America, in each case located in
the County of New York, for any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of its
Affiliates or against any party or any of its Affiliates). Consistent with the
preceding sentence, each of the parties hereto hereby (a) submits to the
exclusive jurisdiction of such courts for the purpose of any Action arising out
of or relating to this Agreement brought by either party hereto, (b) agrees that
service of process will be validly effected by sending notice in accordance with
Section 9.06, (c) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above named courts, and (d) agrees not to move to transfer
any such Action to a court other than any of the above-named courts. EACH OF THE
PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.01.

 

Section 9.02         Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other means of electronic transmission,
such as by electronic mail in “pdf” form) in counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

 48 

 

  

Section 9.03         Interpretation; Headings. When a reference is made in this
Agreement to an Exhibit, a Schedule or a Section, such reference shall be to an
Exhibit, a Schedule or a Section of this Agreement unless otherwise indicated.
The table of contents, index of defined terms and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof”, “hereto”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “or” is not exclusive. The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. Any agreement, instrument or Law defined or referred to
herein means such agreement, instrument or Law as from time to time amended,
modified or supplemented, unless otherwise specifically indicated. References to
a Person are also to its successors and permitted assigns. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded, and if the last day of such
period is not a Business Day, the period shall end on the immediately following
Business Day. Unless otherwise specifically indicated, all references to
“dollars” and “$” will be deemed references to the lawful money of the United
States of America. Each of the parties hereto has participated in the drafting
and negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement. References to “days” shall mean “calendar days”
unless expressly stated otherwise. No specific provision, representation or
warranty shall limit the applicability of a more general provision,
representation or warranty. It is the intent of the parties hereto that each
representation, warranty, covenant, condition and agreement contained in this
Agreement shall be given full, separate, and independent effect and that such
provisions are cumulative. The phrase “ordinary course of business” shall be
deemed to be followed by the words “consistent with past practice” whether or
not such words actually follow such phrase. Any reference in this Agreement to a
date or time shall be deemed to be such date or time in the City of New York,
New York, U.S.A., unless otherwise specified.

 

Section 9.04         Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by the Transaction Documents are not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in a mutually acceptable manner in order that such transactions be
consummated as originally contemplated to the fullest extent possible.

 

Section 9.05         Entire Agreement; Amendments. This Agreement (including the
exhibits and schedules hereto and including the Investor Disclosure Schedule and
the Company Disclosure Schedule) and the other Transaction Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and undertakings, both written
and oral, among the parties, or any of them, with respect to the subject matter
hereof and thereof. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

Section 9.06         Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by an internationally recognized overnight courier service,
or by email transmission (upon confirmation of receipt and with a confirmatory
copy sent by an internationally recognized overnight courier service) to the
respective parties hereto at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 9.06):

 

 49 

 

  

(a)          If to the Company:

 

Oncobiologics, Inc.

7 Clarke Drive

Cranbury, New Jersey 08512

Email: LawrenceKenyon@OncoBiologics.com

Attention: Lawrence A. Kenyon

 

With a copy (which shall not constitute notice) to:

 

Cooley LLP

1114 6th Avenue

New York, New York 10110

Email: ypierre@cooley.com

Attention: Yvan-Claude Pierre

 

(b)          If to Investor:

 

GMS Tenshi Holdings Pte. Limited

36 Robinson Road

#13-01

City House

Singapore 06887

Email: info@gmsholdings.com

Attention: Executive Director

 

With a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Email: brien.wassner@shearman.com
Attention: Brien Wassner

 

Section 9.07         Assignment; No Third Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto, in whole or in part (whether pursuant to a merger,
by operation of law or otherwise), without the prior written consent of the
other party hereto, except that Investor may assign all or any of its rights and
obligations under this Agreement to any of its Affiliates; provided that no such
assignment shall relieve Investor of its obligations under this Agreement if
such assignee does not perform such obligations. Subject to the immediately
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

 50 

 

  

Section 9.08         Waiver. Any party hereto entitled to the benefits thereof
may, to the extent permitted by Law (a) extend the time for the performance of
any of the obligations or other acts of the other party hereto, (b) waive any
inaccuracies in the representations and warranties contained herein, and (c)
waive compliance with any of the covenants, agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party or parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a party hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or future exercise of any
other right hereunder.

 

Section 9.09         Survival. The representations, warranties, agreements and
covenants shall survive the Closing.

 

Section 9.10         Specific Performance. The parties hereto acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Each party agrees that, in the event
of any breach or threatened breach by the other party of any covenant or
obligation contained in this Agreement, the non-breaching party shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages) to (a) an Order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (b) an injunction restraining such breach or threatened breach.
Each party further agrees that neither the other party nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 9.10, and each party irrevocably waives any right it may have to require
the obtaining, furnishing or posting of any such bond or similar instrument.

 

[Signature Page Follows]

 

 51 

 

  

IN WITNESS WHEREOF, Investor and the Company have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

  ONCOBIOLOGICS, INC.         By: /s/ Pankaj Mohan     Name: Pankaj Mohan, Ph.D.
    Title: Chief Executive Officer         GMS TENSHI HOLDINGS PTE. LIMITED    
    By: /s/ Faisal G. Sukhtian     Name: Faisal G. Sukhtian     Title: Director

 

 

 